Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

DUKE ENERGY INDIANA, INC.

as Seller,

and

WABASH VALLEY POWER ASSOCIATION, INC.,

as Buyer

Dated as of December 1, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

ARTICLE I DEFINITIONS

 

 

 

1.1

Definitions

 

 

 

1.2

Construction

 

 

ARTICLE II PURCHASE AND SALE

 

 

 

2.1

Purchased Assets and the Gasification Real Property.

 

 

 

2.2

Excluded Assets

 

 

 

2.3

Assumed Liabilities

 

 

 

2.4

Excluded Liabilities

 

 

ARTICLE III THE CLOSING

 

 

 

3.1

Closing

 

 

 

3.2

Payment of Purchase Price

 

 

 

3.3

Determination of Purchase Price.

 

 

 

3.4

Allocation of Purchase Price

 

 

 

3.5

Prorations.

 

 

 

3.6

Deliveries by Seller

 

 

 

3.7

Deliveries by Buyer

 

 

 

3.8

Emission Allowance Allocation.

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

4.1

Incorporation

 

 

 

4.2

Authority

 

 

 

4.3

Consents and Approvals; No Violation.

 

 

 

4.4

Title

 

 

 

4.5

Environmental Matters.

 

 

 

4.6

[Reserved].

 

 

 

4.7

Condemnation

 

 

 

4.8

Contracts.

 

 

 

4.9

Legal Proceedings

 

 

 

4.10

Other Permits.

 

 

 

4.11

Taxes.

 

 

 

4.12

Intellectual Property

 

 

 

4.13

Compliance with Laws

 

 

 

4.14

Disclaimers Regarding Purchased Assets and the Gasification Real Property

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

5.1

Organization

 

 

 

5.2

Authority

 

 

 

5.3

Consents and Approvals; No Violation.

 

 

 


--------------------------------------------------------------------------------




 

5.4

Availability of Funds

 

37

 

5.5

Legal Proceedings

 

37

 

5.6

No Knowledge of Seller’s Breach

 

37

 

5.7

Amended Site Lease

 

38

ARTICLE VI COVENANTS OF THE PARTIES

 

38

 

6.1

Conduct of Business Relating to the Purchased Assets and the Gasification Real
Property

 

38

 

6.2

Access to Information.

 

39

 

6.3

Public Statements

 

41

 

6.4

Expenses

 

41

 

6.5

Further Assurances.

 

41

 

6.6

Governmental Authorizations.

 

42

 

6.7

Fees and Commissions

 

43

 

6.8

Tax Matters.

 

43

 

6.9

Advise of Changes.

 

44

 

6.10

Employees.

 

45

 

6.11

Risk of Loss.

 

45

 

6.12

Insurance

 

46

 

6.13

Use of Certain Names.

 

46

 

6.14

Emission Allowances

 

46

 

6.15

Emissions Budget Program Compliance.

 

47

 

6.16

Emissions Averaging

 

48

ARTICLE VII CONDITIONS

 

48

 

7.1

Conditions to Obligations of Buyer

 

48

 

7.2

Conditions to Obligations of Seller

 

50

ARTICLE VIII INDEMNIFICATION

 

51

 

8.1

Indemnification.

 

51

 

8.2

Defense of Claims.

 

54

 

8.3

Remediation Procedures and Standards.

 

56

 

8.4

Corrective Action Procedures and Standards.

 

58

ARTICLE IX TERMINATION

 

59

 

9.1

Termination

 

59

 

9.2

Procedure and Effect of Termination; Termination Fee.

 

60

ARTICLE X MISCELLANEOUS PROVISIONS

 

61

 

10.1

Amendments, etc.

 

61

 

10.2

Waivers

 

61

 

10.3

Survival.

 

61

 

10.4

Notices

 

61

 

10.5

Assignment; No Third Party Beneficiaries

 

62

 

10.6

GOVERNING LAW

 

62

 

10.7

Counterparts

 

63

 

10.8

Interpretation

 

63

 


--------------------------------------------------------------------------------




 

10.9

Disclosure

 

63

 

10.10

Entire Agreement

 

63

 

10.11

Acknowledgment; Independent Due Diligence

 

64

 

10.12

Bulk Sales Laws

 

64

 

10.13

Dispute Resolution.

 

64

 


--------------------------------------------------------------------------------


Schedules and Exhibits

Exhibits

Exhibit A Assignment and Assumption Agreement

Exhibit B Bill of Sale

Exhibit C Deed

Exhibit D Facilities Operation and Services Agreement

Exhibit E FIRPTA Affidavit

Exhibit F Memorandum of Facilities Operation and Services Agreement

Exhibit G Operation and Maintenance Agreement

Exhibit H Authorized Representation Agreement

Schedules

Schedule 1.1(51) Gasification Real Property

Schedule 1.1(65) Knowledge

Schedule 1.1(84) Permitted Encumbrances

Schedule 1.1(98) Seller’s Agreements

Schedule 1.1(108) Station Permits

Schedule 1.1 (110) Stormwater Pond Real Property

Schedule 1.1(123) Unit 1 Improvements

Schedule 1.1(124) Unit 1 Permits

Schedule 1.1(125) Unit 1 Real Property

Schedule 2.1(a)(iii) Tangible Personal Property and GSUs

Schedule 2.1(a)(xi) Intellectual Property

Schedule 2.2(n) Other Excluded Assets

Schedule 2.2(p) CF

Schedule 3.2 Net Book Value Calculation

Schedule 4.3(a)(i) Seller’s Required Third Party Consents

Schedule 4.3(b) Seller’s Required Regulatory Approvals

Schedule 4.5(a) Permits

Schedule 4.5(b) Violations; Claims

Schedule 4.5(c) Outstanding Judgments, Decrees or Judicial Orders

Schedule 4.7 Condemnation

Schedule 4.8(a) Material Contracts

Schedule 4.8(b) Contract Matters

Schedule 4.8(c) Default

Schedule 4.9 Legal Proceedings

Schedule 4.10(a) Permit Exceptions


--------------------------------------------------------------------------------




 

Schedule 4.10(b) Other Permits

Schedule 4.11 Taxes

Schedule 4.12 Intellectual Property Matters

Schedule 5.3(a)(ii) Buyer’s Required Third Party Consents

Schedule 5.3(b) Buyer’s Required Regulatory Approvals

Schedule 6.1 Conduct of Business Relating to the Purchased Assets

 


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 1, 2006, by
and between Duke Energy Indiana, Inc., an Indiana corporation (“Seller”), and
Wabash Valley Power Association, Inc., an Indiana corporation (“Buyer”).  Seller
and Buyer may be referred to individually as a “Party,” and collectively as the
“Parties.”

RECITALS

WHEREAS, Seller owns the Wabash River Generating Station, consisting of six
electric generating units with an aggregate name plate capacity (summer rating)
of 928 megawatts (“MW”), together with ancillary properties, equipment and
facilities, located near Terre Haute, in Vigo County, Indiana (the “Station”);
and

WHEREAS, Buyer desires to purchase and assume, or cause to be purchased and
assumed, and Seller desires to sell and assign, or cause to be sold and assigned
Unit 1 (as defined below) of the Station, together with certain real property,
assets, rights and liabilities ancillary thereto, upon the terms and conditions
hereinafter set forth in this Agreement; and

WHEREAS, at the Closing (as defined below), the Parties intend to enter into the
Operation and Maintenance Agreement, the Facilities Operation and Services
Agreement and certain other agreements related to Unit 1.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Definitions.  As used in this Agreement, the following terms have the meanings
specified in this Section 1.1.

(1)             “Acquired Real Property” means, collectively, the Unit 1 Real
Property, the Stormwater Pond Real Property and the Gasification Real Property.

(2)             “ADR” has the meaning set forth in Section 10.13(a).

                               

 

 


--------------------------------------------------------------------------------




(3)             “Affiliate” has the meaning set forth in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

(4)             “Agreement” has the meaning set forth in the Preamble.

(5)             “Amended Site Lease” means that certain Site Lease, dated August
23, 1993, between Seller and Destec Energy, Inc., as amended, supplemented,
assigned, assumed and otherwise modified prior to the date hereof.

(6)             “Applicable Remedial Action Standard” means the most cost
effective remediation standard in effect at the time of the Remediation allowed
by applicable Environmental Law (considering initial capital costs, the present
discounted value of anticipated future monitoring, operation and maintenance
costs, and the cost and time of any required studies, risk assessments or other
actions required to obtain approval of any particular remediation standard) and
based, to the extent allowed by applicable Environmental Law, on either (i)
remediation standards published by applicable Governmental Authorities based
upon the use of the Acquired Real Property as of the Closing Date or (ii)
site-specific remediation standards based upon the assessment of risks to human
health and the environment, based upon the use of the Acquired Real Property as
of the Closing Date.

(7)             “Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement between Seller and Buyer, substantially in the form of
Exhibit A, to be delivered at the Closing, pursuant to which Seller shall assign
the Seller’s Agreements and other Purchased Assets to Buyer as required in this
Agreement and whereby Buyer shall assume the Seller’s Agreements and the other
Assumed Liabilities.

(8)             “Assumed Liabilities” has the meaning set forth in Section 2.3.

(9)             “Base Purchase Price” has the meaning set forth in Section 3.2.

(10)           “Bill of Sale” means the Bill of Sale, substantially in the form
of Exhibit B, to be delivered at the Closing, with respect to the Tangible
Personal Property to be transferred to Buyer.

(11)           “Business Day” shall mean any day other than Saturday, Sunday and
any day which is a day on which banking institutions in the

2


--------------------------------------------------------------------------------




State of Indiana are authorized or required by law or other governmental action
to close.

(12)           “Buyer” has the meaning set forth in the Preamble.

(13)           “Buyer Material Adverse Effect” has the meaning set forth in
Section 5.3(a).

(14)           “Buyer’s Indemnitee” has the meaning set forth in Section 8.1(b).

(15)           “Buyer-Related Party” means any of Buyer, any Affiliate of Buyer,
Wabash River Energy Limited, any Affiliate of Wabash River Energy Limited and/or
any predecessor entity of any of the foregoing.  The parties agree that as of
the date hereof SGS is an Affiliate of Buyer.

(16)           “Buyer’s Required Regulatory Approvals” has the meaning set forth
in Section 5.3(b).

(17)           “Buyer’s Required Third Party Consents” has the meaning set forth
in Section 5.3(a).

(18)           “CERCLA” means the Federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

(19)           “CF” has the meaning set forth in Section 2.2(p).

(20)           “Closing” has the meaning set forth in Section 3.1.

(21)           “Closing Credit” means the aggregate amount of funds, if any,
provided by Buyer or any Affiliate thereof to, and actually received by, Seller
prior to Closing, in each case upon the request of Seller, specifically for the
purpose of defraying the cost of the HRSG Overhaul (it being understood that
Buyer shall be responsible for paying or reimbursing Seller for 100% of the
actual documented cost of the HRSG Overhaul) and payments by Buyer to Seller
under a certain Agreement between Buyer and Seller, dated August 28, 2006, with
respect to steam turbine repair prior to Closing (the “Steam Turbine Repair”). 
Prior to the date hereof, Buyer has paid Seller $4,932,772.73 for the cost of
the HRSG Overhaul and it is anticipated that between the date hereof and Closing
Buyer will pay an additional $67,227.27 towards the HRSG Overhaul and Buyer has
paid Seller zero dollars for the cost of the Steam Turbine Repair and it is
anticipated that between the

3


--------------------------------------------------------------------------------




date hereof and Closing Buyer will pay an additional $4,500,000.00 towards the
Steam Turbine Repair.

(22)           “Closing Date” has the meaning set forth in Section 3.1.

(23)           “COBRA” means Section 601-608 of ERISA, Section 4980B(f) of the
Code, and any similar applicable state or other local insurance continuation
law.

(24)           “Code” means the Internal Revenue Code of 1986, as amended.

(25)           “Combustion Turbine” means that certain syngas/natural gas
combustion turbine located at the Station (General Electric Model 7FA Serial No.
296281) that also includes the HRSG, which can create steam for the Steam
Turbine, the Evaporative Boiler, the Auxiliary Boiler and the Water Treatment
Systems.

(26)           “Commercially Reasonable Efforts” means efforts that are
reasonably within the contemplation of the Parties at the time of executing this
Agreement and that do not require the performing Party to expend any funds other
than expenditures that are customary and reasonable in transactions of the kind
and nature contemplated by this Agreement in order for the performing Party to
satisfy its obligations hereunder.

(27)           “Confidentiality Agreement” means the Confidentiality Agreement,
dated as of December 15, 2004, by and between Seller and Buyer, on behalf of
itself and SGS.

(28)           “CPR” has the meaning set forth in Section 10.13(a).

(29)           “Deed” means a special warranty deed which conveys to Buyer title
to the Acquired Real Property and which shall be in substantially the form
attached hereto as Exhibit C.

(30)           “Direct Claim” has the meaning set forth in Section 8.2(c).

(31)           “Emission Allowances” means: (i) NOx Allowance; (ii) SO2
Allowance; or (iii) Mercury Allowance.

4


--------------------------------------------------------------------------------




(32)           “Emissions Budget Program” means: (i) NOx Budget Program; (ii)
SO2 Budget Program; and (iii) Mercury Budget Program.

(33)           “Encumbrances” means any mortgages, pledges, liens, claims,
security interests, agreements, easements, restrictions, defects of title or
encumbrances of any kind.

(34)           “Environmental Condition” means the presence or Release to the
environment, whether at the Station or at an Off-Site Location, of Hazardous
Substances, including any migration of those Hazardous Substances through air,
soil or groundwater to or from the Station or any Off-Site Location regardless
of when such presence or Release occurred or is discovered.

(35)           “Environmental Laws” means all federal, state,  local and foreign
laws, regulations, rules, ordinances, codes, decrees, judgments, directives, or
judicial or administrative orders relating to pollution or protection of the
environment, natural resources or human health and safety, including laws
relating to Releases or threatened Releases of Hazardous Substances (including
Releases to ambient air, surface water, groundwater, land, surface and
subsurface strata) or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, Release, transport or handling of
Hazardous Substances. “Environmental Laws” include CERCLA (42 U.S.C. 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C. 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Clean Air Act (42
U.S.C. 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. 2601 et seq.),
the Oil Pollution Act (33 U.S.C. 2701 et seq.), the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. 11001 et seq.), the Occupational Safety
and Health Act (29 U.S.C. 651 et seq.) and all other federal, state, local or
foreign laws analogous to any of the above.

(36)           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

(37)           “ERISA Affiliate” has the meaning set forth in Section 2.5(g).

(38)           “ERISA Affiliate Plans” has the meaning set forth in Section
2.5(g).

(39)           “Estimated Closing NBV” has the meaning set forth in Section 3.2.

5


--------------------------------------------------------------------------------




(40)           “Estimated Closing Statement” has the meaning set forth in
Section 3.3(a).

(41)           “Evaporative Boiler” means a rated 550,000 lb per hour, natural
gas fired steam boiler utilized primarily to supply saturated steam to the HRSG
in the absence of the steam provided from the E-150 from the gasification island
when Unit 1 is operating on syngas fuel.

(42)           “Excluded Assets” has the meaning set forth in Section 2.2.

(43)           “Excluded Liabilities” has the meaning set forth in Section 2.4.

(44)           “Existing Surveys” has the meaning set forth in Section 7.1(k).

(45)           “Facilities Operation and Services Agreement” means the
Facilities Operation and Services Agreement between Seller and Buyer,
substantially in the form of Exhibit D to be delivered at the Closing.

(46)           “FERC” means the Federal Energy Regulatory Commission, or any
successor agency thereto.

(47)           “Final Closing NBV” has the meaning set forth in Section 3.3(b).

(48)           “FIRPTA Affidavit” means the Foreign Investment in Real Property
Tax Act Certification and Affidavit, substantially in the form of Exhibit E.

(49)           “GAAP” means United States generally accepted accounting
principles as in effect from time to time, applied on a consistent basis.

(50)           “Gasification Facility” means the improvements, fixtures and all
related equipment (including interconnections with the power block) used in the
production of synthetic fuel and located on the Gasification Real Property.

(51)           “Gasification Real Property” means the real property described in
Schedule 1.1(51) consisting in part of that certain real property currently
leased by Seller to SGS pursuant to the Amended Site Lease.

6


--------------------------------------------------------------------------------




(52)           “Good Utility Practices” mean any of the practices, methods and
acts engaged in or approved by a significant portion of the electric utility
industry during the relevant time period, or any of the practices, methods or
acts that, in the exercise of reasonable judgment in light of the facts known at
the time the decision was made, could have been expected to accomplish the
desired result at a reasonable cost consistent with good business practices,
reliability, safety and expedition.  Good Utility Practices are not intended to
be limited to the optimum practices, methods or acts to the exclusion of all
others, but rather to be practices, methods or acts generally accepted in the
MISO region.

(53)           “Governmental Authority” means any federal, state, local or other
governmental, regulatory or administrative agency, commission, department, board
or other governmental subdivision, court, tribunal, arbitrating body or other
governmental authority.

(54)           “Hazardous Substances” means (a) any petrochemical or petroleum
products, oil or coal ash, radioactive materials, radon gas, asbestos in any
form that is or could become friable, urea formaldehyde foam insulation and
transformers or other equipment that contain dielectric fluid which may contain
levels of polychlorinated biphenyls; (b) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “hazardous constituents,” “restricted hazardous
materials,” “extremely hazardous substances,” “toxic substances,”
“contaminants,” “pollutants,” “toxic pollutants” or words of similar meaning and
regulatory effect under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any applicable Environmental Law.

(55)           “HRSG” means the heat recovery steam generator associated with
Unit 1.

(56)           “HRSG Overhaul” means the major maintenance planned for the HRSG
and referenced in Section 5.2 of that certain Settlement Agreement by and
between Seller and Buyer, dated December 31, 2005.

(57)           “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

(58)           “Income Tax” means any federal, state, local or foreign Tax 
based upon, measured by or calculated with respect to (a) net income, profits or
receipts (including gross receipts Taxes, capital gains Taxes and minimum Taxes)
or (b) multiple bases (including corporate franchise taxes) if one or more of
the bases on which such Tax may be based, measured by or calculated with respect

7


--------------------------------------------------------------------------------




to, is described in clause (a), in each case together with any interest,
penalties or additions to such Tax.

(59)           “Indemnifiable Loss” has the meaning set forth in Section 8.1(a).

(60)           “Indemnifying Party” has the meaning set forth in Section 8.1(e).

(61)           “Indemnitee” has the meaning set forth in Section 8.1(c).

(62)           “Independent Accounting Firm” means a nationally recognized
certified public accounting firm chosen jointly by Seller and Buyer.

(63)           “Intellectual Property” means patents and patent rights,
trademarks and trademark rights, trade names and trade name rights, service
marks and service mark rights, service names and service name rights, brand
names, inventions, copyrights and copyright rights, computer programs and
pending applications for and registrations of patents, trademarks, service marks
and copyrights.

(64)           “IURC” means the Indiana Utility Regulatory Commission and any
successor agency thereto.

(65)           “Knowledge” when used in a particular representation herein with
respect to Seller, means the knowledge of the individuals listed on Schedule
1.1(65), with reasonable inquiry.

(66)           “Laws” means all laws, statutes (including Environmental Laws),
rules, Permits, regulations, ordinances and other pronouncements having the
effect of law of the United States and any domestic state, county, city or other
political subdivision or of any Governmental Authority.

(67)           “Liability” or “Liabilities” means any liability or obligation
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether incurred or consequential, and whether due or to become due).

(68)           “Material Adverse Effect” means any change in or effect on the
condition of the Purchased Assets and the Gasification Real Property,
individually or in the aggregate, that materially impairs the value of the
Purchased Assets and the Gasification Real Property taken as a whole; provided
that the

8


--------------------------------------------------------------------------------




following shall not be considered when determining whether a Material Adverse
Effect has occurred: any effect resulting from (i) any change resulting from
changes in the national, regional or local wholesale or retail markets for
electricity, including any change in the structure, operating agreements,
operations or procedures of the Midwest System Operator, Inc. or any other
regional transmission organization or control area, (ii) any change resulting
from changes in the national, regional or local markets for any fuel or supplies
used at Unit 1, (iii) any change resulting from changes in the North American,
national, regional or local electricity transmission systems, (iv) changes in
Law, (v) any materially adverse change in the Purchased Assets and the
Gasification Real Property which is substantially cured (including by payment of
money) before the earlier of the Closing Date and the Termination Date, (vi) any
change in economic conditions generally or in the industry in which Seller
operates, (vii) any actions to be taken pursuant to or in accordance with this
Agreement, (viii) with respect to the Gasification Real Property, any action or
inaction of Buyer or any Buyer-Related Party, or (ix) any order of any court or
Governmental Authority applicable to providers of generation, transmission or
distribution of electricity generally that imposes restrictions, regulations or
other requirements thereon, including any order with respect to an independent
system operator or retail access in Indiana.

(69)           “Material Contracts” has the meaning set forth in Section 4.8(a).

(70)           “Memorandum of Amended Site Lease” means any memorandum of the
Amended Site Lease or any assignment thereof that is recorded in the applicable
land records.

(71)           “Memorandum of Facilities Operation and Services Agreement” means
the Memorandum of Facilities Operation and Services Agreement between Seller and
Buyer, in recordable form and otherwise substantially in the form of Exhibit F,
to be delivered at the Closing.

(72)           “Mercury Allowance” means an allowance or authorization used to
comply with a Mercury Budget Program, including, but not limited to: (i) a Hg
allowance as that term is defined in 40 CFR 60.4102; (ii) a mercury allowance or
authorization (or similar term) as set forth in regulations and/or statutes that
may be promulgated by the State of Indiana or the Indiana Department of
Environmental Management or the Indiana Air Pollution Control Board after the
date hereof to implement the Clean Air Mercury Rule published in the Federal
Register on May 18, 2005; and (iii) a mercury allowance or authorization (or
similar term) promulgated pursuant to any future federal or state statute or
regulation that amends or supersedes any of the foregoing.

 

9


--------------------------------------------------------------------------------


(73)           “Mercury Budget Program” means a statutory or regulatory program,
promulgated by the United States or a state pursuant to which the United States
or state provides for a limit on the mercury that can be emitted by all sources
covered by the program and establishes tradeable allowances or authorizations as
the means for ensuring compliance with the limit.

(74)           “Net Book Value” means the net value (original cost less
accumulated depreciation) on the books of Seller, determined in accordance with
GAAP applied consistently with the Seller’s past and current accounting
practices, of a specified asset as of the date of determination.

(75)           “Neutral” has the meaning set forth in Section 10.13(a).

(76)           “NOx” means oxides of nitrogen.

(77)           “NOx Allowance” means an allowance or authorization used to
comply with a NOx Budget Program, including, but not limited to: (i) a NOx
Allowance as that term is defined in 326 Indiana Administrative Code § 10-4-2 as
of the date hereof; (ii) a CAIR NOx allowance, as that term is defined in 40 CFR
96.102; (iii) a CAIR NOx Ozone Season allowance, as that term is defined in 40
CFR 96.302; (iv) a NOx  allowance or authorization (or similar term) as set
forth in regulations and/or statutes that may be promulgated by the State of
Indiana or the Indiana Department of Environmental Management or the Indiana Air
Pollution Control Board after the date hereof to implement the Federal Clean Air
Interstate Rule published in the Federal Register on May 12, 2005; and (v) a NOx
allowance or authorization (or similar term) promulgated pursuant to any future
federal or state statute or regulation that amends or supersedes any of the
foregoing.

(78)           “NOx Budget Program” means a statutory or regulatory program
promulgated by the United States or a state pursuant to which the United States
or state provides for a limit on the NOx that can be emitted by all sources
covered by the program and establishes tradeable allowances or authorizations as
the means for ensuring compliance with the limit.

(79)           “Off-Site Location” means any real property other than the real
property underlying the Station and the Purchased Assets.  For the avoidance of
doubt, the term “Off-Site Location” does not include the Acquired Real Property.

(80)           “Operation and Maintenance Agreement” means the Operation and
Maintenance Agreement between Seller and Buyer, substantially in the form of
Exhibit G, to be delivered at the Closing.

10


--------------------------------------------------------------------------------




(81)           “OUCC” means the Indiana Office of Utility Consumer Counselor

(82)           “Party” or “Parties” has the meaning set forth in the Preamble.

(83)           “Permits” means permits, certificates, licenses and governmental
authorizations.

(84)           “Permitted Encumbrances” means: (i) those Encumbrances set forth
in Schedule 1.1(84); (ii) statutory liens for Taxes or other governmental
charges or assessments not yet delinquent (or that may subsequently be paid
without penalty) or which is being contested in good faith in appropriate
proceedings; (iii) mechanics’, carriers’, workers’, repairers’ and other similar
liens arising or incurred in the ordinary course of business that do not,
individually or in the aggregate, create a Material Adverse Effect; (iv) zoning,
entitlement, conservation, and other land use and environmental restrictions and
regulations by Governmental Authorities; (v) such other Encumbrances which do
not, individually or in the aggregate, create a Material Adverse Effect; (vi)
the terms of the Seller’s Agreements and liens of the other parties to such
Seller’s Agreements arising thereunder for sums not yet due and payable that do
not, individually or in the aggregate, create a Material Adverse Effect; (vii)
Encumbrances related to Assumed Liabilities or created by this Agreement and
each other agreement, document, instrument and certificate to be executed in
connection with the transactions contemplated hereby; (viii) Encumbrances
registered under the Uniform Commercial Code as adopted in the state of Indiana
by any lessor or licensor of Tangible Personal Property to Seller; (ix) the
rights, if any, of third party suppliers or vendors in the Purchased Assets that
do not, individually or in the aggregate, create a Material Adverse Effect; (x)
Encumbrances arising in the ordinary course of business after the date hereof;
(xi) Encumbrances arising or resulting from any act or omission of Buyer or any
Buyer—Related Party; and (xii) the Amended Site Lease and any Encumbrances
arising thereunder or as a result thereof.

(85)           “Person” means any individual, partnership, limited liability
company, joint venture, corporation, trust, unincorporated organization or any
other business entity or governmental entity or any department or agency
thereof.

(86)           “Post-Closing Adjustment” has the meaning set forth in Section
3.3(b).

(87)           “Post-Closing Statement” has the meaning set forth in Section
3.3(b).

11


--------------------------------------------------------------------------------




(88)           “Proposed Post-Closing Adjustment” has the meaning set forth in
Section 3.3(b).

(89)           “Purchased Assets” has the meaning set forth in Section 2.1(a).

(90)           “Purchase Price” has the meaning set forth in Section 3.3(b).

(91)           “Related Agreements” means the Syngas Tolling Agreement, the
Memorandum of Amended Site Lease and the Amended Site Lease.

(92)           “Release” means any release, spill, leak, discharge, disposal of,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape into or through the environment.

(93)           “Remediation” means actions to address an Environmental
Condition, including: (a) monitoring, investigation, assessment, treatment,
cleanup, containment, removal, mitigation, response or restoration work; (b)
obtaining any permits, consents, approvals or authorizations of any Governmental
Authority necessary to conduct any such activity; (c) preparing and implementing
any plans or studies for any such activity; (d) obtaining a written notice from
a Governmental Authority with jurisdiction over the Unit 1 Real Property, Unit 1
or an Off-Site Location under Environmental Laws that no material additional
work is required by such Governmental Authority; (e) the use, implementation,
application, installation, operation or maintenance of removal actions on the
Unit 1 Real Property, Unit 1 or an Off-Site Location, remedial technologies
applied to the surface or subsurface soils, excavation and treatment or disposal
of soils at an Off-Site Location, systems for long-term treatment of surface
water or ground water, engineering controls or institutional controls; and (f)
any other activities reasonably determined by a Party to be necessary or
appropriate or required under Environmental Laws to address the presence or
Release of Hazardous Substances at the Unit 1 Real Property, Unit 1 or an
Off-Site Location.

(94)           “Representatives” of a Party means the Party and its Affiliates
and their respective directors, officers, employees, agents, partners, advisors
(including accountants, legal counsel, environmental consultants, engineering
consultants, financial advisors and other authorized representatives) and
parents and other controlling Persons.

(95)           “SEC” means the Securities and Exchange Commission, and any
successor agency thereto.

12


--------------------------------------------------------------------------------




(96)           “SGS” means SG Solutions, LLC, an Indiana limited liability
company, and any successor thereto.

(97)           “Seller” has the meaning set forth in the Preamble.

(98)           “Seller’s Agreements” means those contracts, agreements, licenses
(other than Permits or Intellectual Property), leases, or other legally binding
arrangements that solely relate to the ownership, operation and maintenance of
the Purchased Assets, as set forth in Schedule 1.1(98).

(99)           “Seller’s Indemnitee” has the meaning set forth in Section
8.1(a).

(100)         “Seller Marks” has the meaning set forth in Section 6.13(a).

(101)         “Seller’s Required Regulatory Approvals” has the meaning set forth
in Section 4.3(b).

(102)         “Seller’s Required Third Party Consents” has the meaning set forth
in Section 4.3(a).

(103)         “SO2” means sulfur dioxide.

(104)         “SO2 Allowance” means an allowance or authorization used to comply
with a SO2 Budget Program, including, but not limited to: (i) an Allowance as
that term is defined in 40 CFR § 72.2; (ii) a CAIR SO2 Allowance, as that term
is defined in 40 CFR 96.202; (iii) a SO2 allowance or authorization (or similar
term) as set forth in regulations and/or statutes that may be promulgated by the
State of Indiana or the Indiana Department of Environmental Management or the
Indiana Air Pollution Control Board after the date hereof to implement the
Federal Clean Air Interstate Rule published in the Federal Register on May 12,
2005; and (iv) a SO2 allowance or authorization (or similar term) promulgated
pursuant to any future federal or state statute or regulation that amends or
supersedes any of the foregoing.

(105)         “SO2 Budget Program” means a statutory or regulatory program,
promulgated by the United States or a state pursuant to which the United States
or state provides for a limit on the SO2 that can be emitted by all sources
covered by the program and establishes tradeable allowances or authorizations as
the means for ensuring compliance with the limit.

13


--------------------------------------------------------------------------------




(106)         “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

(107)         “Station” has the meaning set forth in the Recitals.

(108)         “Station Permits” means those Permits that are required pursuant
to Environmental Laws and related to emissions or effluents from Unit 1 and one
or more of the other units at the Station, but specifically excluding the Unit 1
Permits.  A complete list of the Station Permits is set forth on Schedule
1.1(108).

(109)         “Steam Turbine” means that certain Westinghouse steam turbine
(Model 10-A-1404-2, Serial No. 1-S-42P633) located at the Station.

(110)         “Stormwater Pond Real Property”  means the real property described
in Schedule 1.1(110) upon which the stormwater detention pond is located.

(111)         “Syngas Tolling Agreement” means the Syngas Tolling Agreement,
effective as of April 1, 2005, between Buyer and Seller.

(112)         “Tangible Personal Property” has the meaning set forth in Section
2.1(a).

(113)         “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local or foreign taxing authority,
including, but not limited to, income, gross receipts, excise, property, sales,
transfer, use, franchise or other taxes, including any interest, penalties or
additions attributable thereto.

(114)         “Tax Return” means any return, report, information return or other
document and any amendments thereto (including any related or supporting
information) required to be supplied to any taxing authority with respect to
Taxes.

(115)         “Termination Date” has the meaning set forth in Section 9.1(b).

(116)         “Termination Fee” has the meaning set forth in Section 9.2(c).

14


--------------------------------------------------------------------------------




(117)         “Third Party Claim” has the meaning set forth in Section 8.2(a).

(118)         “Title Company” has the meaning set forth in Section 7.1(k).

(119)         “Title Policy” has the meaning set forth in Section 7.1(k).

(120)         “Transaction Agreements” means the Assignment and Assumption
Agreement, the Bill of Sale, the Operation and Maintenance Agreement, the
Facilities Operation and Services Agreement, the Memorandum of Facilities
Operation and Services Agreement, an Authorized Representation Agreement, as
described in Section 6.15(d), and the Deed.

(121)         “Transfer Taxes” means any and all transfer Taxes (excluding Taxes
measured in whole or in part by net income), including sales, use, excise,
stock, stamp, documentary, filing, recording, permit, license, authorization and
similar Taxes, fees, duties, levies, customs, tariffs, imposts, assessments,
obligations and charges.

(122)         “Unit 1” means, collectively, together with any ancillary
equipment and facilities (i) the Steam Turbine and (ii) the Combustion Turbine.

(123)         “Unit 1 Improvements” means the buildings, fixtures and other
improvements located on the Unit 1 Real Property and listed in Schedule
1.1(123).  For the avoidance of doubt, the Unit 1 Improvements are separate and
distinct from the Tangible Personal Property.

(124)         “Unit 1 Permits” means those Permits that pertain solely to the
ownership, use and operation of Unit 1.  A complete list of the Unit 1 Permits
is set forth on Schedule 1.1(124).

(125)         “Unit 1 Real Property” means the real property described in
Schedule 1.1(125) upon which the Combustion Turbine is sited, together with, to
the extent of Seller’s right, title and interest therein, the Unit 1
Improvements.

(126)         “Water Treatment Systems” means those facilities and equipment
associated with supplying boiler feedwater to, and condensate from the
Combustion Turbine and Steam Turbine, including but not

15


--------------------------------------------------------------------------------




limited to pumps, piping, tanks, deaerators, polishers, filters, demineralizers
and chemical feed systems.

1.2           Construction.  All article, section, subsection, schedule and
exhibit references used in this Agreement are to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.  The exhibits and schedules attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes.

(a)           If a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).  Unless the context of this Agreement clearly requires otherwise, the
singular shall include the plural and the plural shall include the singular
wherever and as often as may be appropriate, and words importing the masculine
gender shall include the feminine and neutral genders and vice versa.  A
reference to any party hereto shall include a reference to such party’s
permitted successors and assigns.  The words “includes” or “including” shall
mean “including without limitation”, the words “hereof”, “hereby”, “herein”,
“hereunder” and similar terms in this Agreement shall refer to this Agreement as
a whole and not any particular section or article in which such words appear,
and any reference to a Law shall include any amendment thereof or any successor
thereto and any rules and regulations promulgated thereunder.  Currency amounts
referenced herein, unless otherwise specified, are in U.S. Dollars.

(b)           Time is of the essence in this Agreement.  Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. Whenever any action must be taken hereunder on or
by a day that is not a Business Day, then such action may be validly taken on or
by the next day that is a Business Day.

(c)           All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

(d)           Each Party acknowledges that it and its attorneys have been given
an equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting Party or any similar rule operating against the drafter of
an agreement shall not be applicable to the construction or interpretation of
this Agreement.

16


--------------------------------------------------------------------------------


ARTICLE II
PURCHASE AND SALE

2.1           Purchased Assets and the Gasification Real Property.

(a)           Purchased Assets.  Upon the terms and subject to the satisfaction
of the conditions set forth in this Agreement, at the Closing, Seller shall
sell, assign, convey, transfer and deliver to Buyer, and Buyer shall purchase,
assume and acquire from Seller, free and clear of all Encumbrances (except for
Permitted Encumbrances), all of Seller’s right, title and interest in and to the
following assets, each as in existence on the Closing Date (collectively, the
“Purchased Assets”):

(i)            Unit 1;

(ii)           The Unit 1 Real Property and the Stormwater Pond Real Property;

(iii)          The machinery, equipment, vehicles, furniture and other personal
property not otherwise constituting Unit 1, including all spare parts and the
generation step-up transformers set forth on Schedule 2.1(a)(iii), located on
the Unit 1 Real Property on the Closing Date, together with all the other
tangible personal property of Seller used solely in the operation of Unit 1,
including without limitation, certain coal/petcoke conveyance equipment, and
listed in Schedule 2.1(a)(iii), other than, in either case, property
constituting part of the Excluded Assets (collectively, “Tangible Personal
Property”);

(iv)          The Seller’s Agreements, subject to the receipt of necessary
consents and approvals;

(v)           The Unit 1 Permits, subject to the receipt of necessary consents
and approvals;

(vi)          The right to operate under the Station Permits until Buyer obtains
its own Permits to replace the applicable Station Permits in accordance with and
as set forth in the Facilities Operation and Services Agreement and the
Operation and Maintenance Agreement;

(vii)         Those Emission Allowances related to NOx and Mercury that will
belong to Buyer, pursuant to Section 3.8;

(viii)        All unexpired, transferable warranties and guarantees from third
parties with respect to any item of Tangible Personal Property;

17


--------------------------------------------------------------------------------




(ix)           The interests of Seller in and to the name “Wabash River
Repowering Combined Cycle Plant” or “Wabash River Coal Gasification Repowering
Project.”  Buyer expressly understands that, except as just provided, Seller is
not assigning or transferring to Buyer any right, title or interest in or to the
names “Wabash River Station”, or any derivation or variation thereof, as well as
any related or similar name, or any other trade names, trademarks, service
marks, corporate names and logos or any part, derivation, colorable imitation or
combination thereof;

(x)            All books, expired purchase orders, operating records, operating,
safety and maintenance manuals, engineering design plans, blueprints and as
built plans, specifications, procedures, studies, reports, equipment repair,
safety, maintenance or service records, and similar items, to the extent
maintained and reasonably accessible by Seller and related specifically to the
Purchased Assets (subject to the right of Seller to retain copies of same for
its use) other than such items that are proprietary to third parties or which
constitute records of accounting or financial performance of Seller;

(xi)           The Intellectual Property listed in Schedule 2.1(a)(xi), subject
to the receipt of necessary consents and approvals;

(xii)          Any financial transmission rights applicable to Unit 1 and any
rights to interconnect and deliver the output of Unit 1 to MISO; and

(xiii)         Buyer’s rights in all easements and licenses as described and
depicted in the Facilities Operation and Services Agreement and transfer
documents associated therewith.

(b)           Gasification Real Property.  In connection with the termination of
the Related Agreements and, as provided in Section 3.2 below, for no additional
monetary consideration, Seller shall convey, transfer and deliver to Buyer, and
Buyer shall acquire from Seller, all of Seller’s right, title and interest in
and to the Gasification Real Property.

2.2           Excluded Assets.  Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall constitute or be construed as
conferring on Buyer, and Buyer is not acquiring, any right, title or interest of
Seller or its Affiliates in or to the following assets whether or not associated
with the Purchased Assets or the Gasification Real Property, and which are
hereby excluded from the sale and from the definition of Purchased Assets and
the Gasification Real Property herein (the “Excluded Assets”):

18


--------------------------------------------------------------------------------




(a)           Certificates of deposit, shares of stock, securities, bonds,
debentures, evidences of indebtedness and interests in joint ventures,
partnerships, limited liability companies and other entities;

(b)           All cash, cash equivalents, bank deposits, accounts and notes
receivable (trade or otherwise), prepaid expenses relating to the ownership and
operation of the Purchased Assets and the ownership of the Gasification Real
Property and any income, sales, payroll or other receivables with respect to
Taxes;

(c)           The right, title and interest of Seller and its successors,
assigns, Affiliates and/or Representatives in and to the names “Wabash River
Station” or any derivation or variation thereof, as well as any related or
similar name, or any other trade names, trademarks, service marks, corporate
names and logos, or any part, derivation, colorable imitation or combination
thereof, other than as specified in Section 2.1(a)(viii);

(d)           Except to the extent, if any, constituting a Seller’s Agreement,
all tariffs, agreements and arrangements to which Seller or any Affiliate
thereof is a party for the purchase or sale of electric capacity and/or energy
or for the purchase or sale of ancillary services involving the Purchased Assets
or otherwise;

(e)           Except in respect of Assumed Liabilities, the rights of Seller or
any Affiliate thereof in and to any causes of action against third parties
relating to any Acquired Real Property, Tangible Personal Property, Unit 1
Permits, Station Permits, Taxes or Seller’s Agreements, if any, including any
claims for refunds (other than those Tax refunds that are covered by Section
2.2(f)), prepayments, offsets, recoupment, insurance proceeds, condemnation
awards, judgments and the like, whether received as payment or credit against
future liabilities, relating specifically to Unit 1 or the Acquired Real
Property and relating to any period prior to the Closing Date;

(f)            Any refunds of Taxes attributable to the Purchased Assets and the
Gasification Real Property, which refunds are the result of proceedings that,
prior to the Closing Date, were instituted by Seller or its Affiliates
regardless of when actually paid;

(g)           All employees of Seller and all personnel records other than
records the disclosure of which to Buyer is required by Law;

(h)           The minute books, stock transfer books, corporate seal and other
corporate records of Seller;

(i)            Any amount received after the Closing Date for electricity
generated by Unit 1 that was sold or delivered prior to the Closing Date;

19


--------------------------------------------------------------------------------




(j)            All insurance policies relating to the Purchased Assets and the
Gasification Real Property;

(k)           Any and all of Seller’s rights in any contract or arrangement that
is not a Seller’s Agreement or that represents an intercompany transaction
between Seller and an Affiliate of Seller, whether or not such transaction
relates to the provision of goods and services, payment arrangements,
intercompany charges or balances, or the like;

(l)            Seller’s rights under this Agreement, the Related Agreements and
the Transaction Agreements;

(m)          All rights to the services of employees of Seller and all rights
under and with respect to any ERISA Affiliate Plans;

(n)           All of Seller’s electric generating units at the Station other
than Unit 1 and the other properties, assets and rights set forth on Schedule
2.2(n);

(o)           All electrical transmission facilities of Seller or any of its
Affiliates located at the Station (whether or not regarded as a “transmission”
asset for regulatory or accounting purposes), including all switchyard
facilities, substation facilities and support equipment (and related permits,
contracts and warranties), but excluding, for the avoidance of doubt, those
generation step-up transformers set forth on Schedule 2.1(a)(iii);

(p)           All assets, equipment and tangible or intangible personalty and
rights that are not Purchased Assets, that are owned, operated or used by Seller
or its Affiliates at the Station but not solely for or in connection with Unit
1, including without limitation those assets, equipment and tangible or
intangible personalty and rights that are used in connection with the operation
or support of any two or more of Seller’s electric generating units at the
Station, whether or not including Unit 1 (such assets and properties, the “CF”
including those items described in Schedule 2.2(p)).  For the avoidance of
doubt, Seller is not transferring or otherwise conveying to Buyer hereunder, as
part of the Purchased Assets or otherwise, any interest in the CF; it being
understood that, subject to the terms and conditions thereof, Seller shall make
available to Buyer under the Facilities Operation and Services Agreement a right
to use the CF commensurate with the Purchased Assets;

(q)           Any and all rights in, under or to any real property other than
the Acquired Real Property;

(r)            The Station Permits, the Parties acknowledging and understanding
that Buyer’s rights and obligations with respect to the Station Permits shall

20


--------------------------------------------------------------------------------




be in accordance with and as set forth in the Facilities Operation and Services
Agreement and the Operation and Maintenance Agreement; and

(s)           Any Emissions Allowances other than those that will belong to
Buyer, as described in Section 3.8.

2.3           Assumed Liabilities.  On the Closing Date, Buyer shall deliver to
Seller the Assignment and Assumption Agreement pursuant to which Buyer shall
assume and agree to pay, perform and discharge, without recourse to Seller or
its Affiliates, all of the Liabilities of Seller and its Affiliates that relate
to the Purchased Assets and the Gasification Real Property including those
Liabilities described below, and other than Excluded Liabilities, in accordance
with the respective terms and subject to the respective conditions thereof
(collectively, “Assumed Liabilities”):

(a)           All Liabilities of Seller and its Affiliates under the Seller’s
Agreements, the Intellectual Property agreements identified in Schedule
2.1(a)(xi) and the Unit 1 Permits in accordance with the terms thereof, except,
in each case, to the extent that such Liabilities, but for a breach or default
by Seller or its Affiliates, would have been paid, performed or otherwise
discharged prior to the Closing Date;

(b)           All Liabilities in respect of Taxes attributable to the Purchased
Assets or the Gasification Real Property for taxable periods, or portions
thereof, beginning on and after the Closing Date;

(c)           Any Liabilities relating to or resulting from any of the
following: (i) any violation or alleged violation of, or noncompliance with,
Environmental Laws with respect to the ownership or operation of any of the
Purchased Assets or the Gasification Real Property on or after the Closing Date,
including any fines or penalties or the costs associated with correcting such
violations or non-compliance; (ii) Environmental Conditions or exposure to
Hazardous Substances Released at, on, in, under, or migrating or discharged from
the Purchased Assets on or after the Closing Date, including loss of life,
injury to persons or property (including from exposure to asbestos-containing
materials), damage to natural resources, and Remediation of Environmental
Conditions; (iii) the transportation, storage, disposal, treatment, or recycling
of Hazardous Substances generated by and transported by or on behalf of Buyer or
any of its Affiliates in connection with the operation of the Purchased Assets
or the Gasification Real Property on or after the Closing Date to an Off-Site
Location, including claims related to loss of life, injury to persons or
property, natural resource damages or Remediation of Environmental Conditions;
and (iv) Environmental Conditions or exposure to Hazardous Substances Released
at, on, under or migrating or discharged from the Gasification Real Property on
or after January 14, 2005, including loss of life, injury to persons or property
(including from exposure to asbestos-containing materials), damage to natural
resources and Remediation of Environmental Conditions;

21


--------------------------------------------------------------------------------




(d)           All Liabilities of Seller with respect to the Purchased Assets, 
the Gasification Real Property under the agreements or consent orders set forth
on Schedule 4.5(c) arising on or after the Closing Date;

(e)           All Liabilities arising under or relating to the Permitted
Encumbrances arising on or after the Closing Date;

(f)            All Liabilities allocated to Buyer in this Agreement or in any
Transaction Agreements;

(g)           Any Liabilities for which Buyer has indemnified Seller pursuant to
Article VIII;

(h)           All Liabilities arising out of the use, ownership, maintenance or
operation of the Purchased Assets or the Gasification Real Property on or after
the Closing Date; and

(i)            All Liabilities to third parties related to the use of syngas in
Unit 1 on or after April 1, 2005 in accordance with the terms of the Syngas
Tolling Agreement.

2.4           Excluded Liabilities.  Except for the Assumed Liabilities, Buyer
shall not assume by virtue of this Agreement or the transactions contemplated
hereby, and shall have no liability for, any of the following Liabilities (the
“Excluded Liabilities”):

(a)           Any Liabilities of Seller or its Affiliates in respect of any
Excluded Assets or other assets of Seller or its Affiliates which are not
Purchased Assets, except to the extent caused by the acts or omissions of Buyer
or its Affiliates or Buyer’s or its Affiliates’ ownership, operation or use of
the Purchased Assets or the Gasification Real Property;

(b)           Any Liabilities in respect of Taxes attributable to the ownership
and operation of the Purchased Assets and the ownership of the Gasification Real
Property (other than as provided in the Amended Site Lease) for taxable periods,
or portions thereof, ending before the Closing Date;

(c)           Any Liabilities of Seller or its Affiliates arising from the
breach or default by Seller or its Affiliates, prior to the Closing Date, of any
Seller’s Agreement, Intellectual Property agreement identified in Schedule
2.1(a)(xi), or Unit 1 Permit;

(d)           Except as otherwise set forth in Section 2.3(c) or 2.3(i), any and
all Liabilities to third parties for personal injury or tort, or similar causes
of action arising out of the ownership or operation of the Purchased Assets
prior to the Closing Date;

22


--------------------------------------------------------------------------------




(e)           Any fines or penalties imposed by a Governmental Authority
resulting from the willful misconduct or gross negligence of Seller or its
Affiliates prior to the Closing Date;

(f)            Any Liabilities relating to or resulting from the following: (i)
any violation or alleged violation of, or noncompliance with, Environmental
Laws, with respect to the ownership or operation of any of the Purchased Assets
prior to the Closing Date, including any fines or penalties or the costs
associated with correcting such violations or non-compliance; (ii) Environmental
Conditions or exposure to Hazardous Substances Released at, on, in, under, or
migrating or discharged from the Purchased Assets prior to the Closing Date,
including loss of life, injury to persons or property (including from exposure
to asbestos-containing materials prior to the Closing Date), damage to natural
resources, and Remediation of Environmental Conditions; (iii) the
transportation, storage, disposal, treatment, or recycling of Hazardous
Substances generated by and transported by or on behalf of Seller or any of its
Affiliates in connection with the operation of the Purchased Assets prior to the
Closing Date to an Off-Site Location, including claims related to loss of life,
injury to persons or property, natural resource damages or Remediation of
Environmental Conditions, and (iv) Environmental Conditions or exposure to
Hazardous Substances Released at, on, under or migrating or discharged from the
Gasification Real Property, commencing on or before January 13, 2005, including
loss of life, injury to persons or property (including from exposure to
asbestos-containing materials), damage to natural resources and Remediation of
Environmental Conditions.

(g)           Any Liabilities relating to any Benefit Plan maintained by Seller
or any trade or business (whether or not incorporated) which is or within the
six years preceding the date hereof has been under common control, or which is
or within the six years preceding the date hereof has been treated as a single
employer, with Seller under Section 414(b), (c), (m) or (o) of the Code (“ERISA
Affiliate”) or to which Seller and any ERISA Affiliate contributed thereunder
(the “ERISA Affiliate Plans”), maintained by, contributed to, or obligated to
contribute to, by Seller or any ERISA Affiliate, including any Liability (i) to
the Pension Benefit Guaranty Corporation under Title IV of ERISA or (ii) with
respect to non-compliance with the notice and benefit continuation requirements
of COBRA;

(h)           Any Liabilities relating to the employment or termination of
employment, including discrimination, wrongful discharge, unfair labor
practices, or constructive termination by Seller of any individual, attributable
to any actions or inactions by Seller or any Affiliate thereof other than such
actions or inactions taken at the direction of Buyer or its Affiliates; and

23


--------------------------------------------------------------------------------




(i)            Any Liability of Seller arising from the making or performance of
this Agreement or the Transaction Agreements or the transactions contemplated
hereby or thereby.

ARTICLE III

THE CLOSING

3.1           Closing.   The sale, assignment, conveyance, transfer and delivery
of the Purchased Assets to Buyer, the transfer and delivery of the Gasification
Real Property to Buyer, the payment of the Purchase Price to Seller, and the
consummation of the other respective obligations of the Parties contemplated by
this Agreement shall take place at a closing (the “Closing”), to be held at the
principal office of Seller at 10:00 a.m. local time, or at another mutually
acceptable time and location, on the date that is six (6) Business Days
following the date on which the last of the conditions to Closing set forth in
Article VII (except for conditions which by their nature can only be satisfied
at the Closing) have been either satisfied or waived by the Party for whose
benefit such conditions precedent exist or on such other date as may be mutually
agreed upon by the Parties.  The date of Closing is hereinafter called the
“Closing Date.”  For purposes of calculating the Closing Net Book Value only,
the Closing shall be deemed effective as of 11:59 p.m. local time on the Closing
Date.  For all other purposes, the Closing shall be deemed effective as of 12:01
a.m. local time on the Closing Date.

3.2           Payment of Purchase Price.  Upon the terms and subject to the
satisfaction of the conditions contained in this Agreement, in consideration of
the aforesaid sale, assignment, conveyance, transfer and delivery of the
Purchased Assets, Buyer shall pay or cause to be paid to Seller at the Closing,
to the account(s) previously identified by Seller to Buyer, an amount in
immediately available funds equal to (a) the estimated Net Book Value of the
Purchased Assets as of the Closing (the “Estimated Closing NBV”) minus (b) the
Closing Credit (such difference, the “Base Purchase Price”).  Following the
Closing, Buyer or Seller, as appropriate, shall pay the other the Post-Closing
Adjustment Amount in accordance with Section 3.3(b).  Schedule 3.2 sets forth
the calculation of the Net Book Value as of July 31, 2006, including the
methodology for the calculation thereof, which methodology shall be consistently
used for calculating the Net Book Value in accordance with this Agreement.  The
Parties have agreed that, because Seller acquired the Gasification Real Property
for nominal consideration, the Base Purchase Price shall not include any amounts
allocable to the Gasification Real Property; provided, however, in the event
that, for tax purposes or otherwise, a valuation is required to be assigned to
the Gasification Real Property, Seller and Buyer shall reasonably cooperate to
agree upon such a valuation.

24


--------------------------------------------------------------------------------




3.3           Determination of Purchase Price.

(a)           At least five (5) Business Days prior to the expected Closing
Date, Seller shall prepare and deliver to Buyer an estimated closing statement
(the “Estimated Closing Statement”) that shall set forth in reasonable detail
Seller’s best estimate of the Estimated Closing NBV together with the Closing
Credit.

(b)           Within sixty (60) days following the Closing Date, Seller shall
prepare and deliver to Buyer a final closing statement (the “Post-Closing
Statement”) that shall set forth in reasonable detail (i) Seller’s final
calculation of the Net Book Value of the Purchased Assets as of the Closing Date
(the “Final Closing NBV”) and of the Closing Credit and (ii) Seller’s
calculation of the difference in amount, if any, between the Estimated Closing
NBV and the Final Closing NBV (including any difference in amount, if any,
between the Closing Credit as calculated in connection with the Estimated
Closing NBV and as calculated in connection with the Final Closing NBV) (the
“Proposed Post-Closing Adjustment”).  Within thirty (30) days following the
delivery of the Post-Closing Statement by Seller to Buyer, Buyer may object to
the calculation of the Proposed Post-Closing Adjustment in writing.  Seller
shall cooperate with Buyer to provide Buyer and Buyer’s Representatives with
information reasonably requested by Buyer used by Seller in connection with
preparing the Post-Closing Statement.  If Buyer objects to the Proposed
Post-Closing Adjustment, the Parties shall attempt to resolve such dispute by
good faith negotiation.  If the Parties are unable to resolve such dispute
within thirty (30) days of any objection by Buyer, the Parties shall appoint an
Independent Accounting Firm, which shall be instructed to review the
Post-Closing Statement and determine the appropriate adjustment to the Base
Purchase Price within thirty (30) days thereafter.  Each of Buyer and Seller
shall pay 50% of the fees and disbursements of such Independent Accounting
Firm.  The finding of such Independent Accounting Firm shall be binding on the
Parties.  Upon determination of the appropriate adjustment (the “Post-Closing
Adjustment”) by agreement of the Parties or by binding determination of the
Independent Accounting Firm, the Party owing the difference shall deliver such
difference to the other Party no later than two (2) Business Days after such
determination, by wire transfer of  immediately available funds denominated in
U.S. dollars or in any other manner as reasonably requested by the payee.  Any
amount paid under this Section 3.3(b) to Buyer or Seller shall be paid with
interest for the period from, and including, the Closing Date to, but excluding,
the date of payment, calculated at the 90-day U.S. treasury bill rate as
published in The Wall Street Journal in the “Money Rates” section on the Closing
Date.  The Base Purchase Price, as finally adjusted pursuant to this Section 3.3
shall be the deemed the “Purchase Price.”

3.4           Allocation of Purchase Price.  Buyer and Seller shall use their
good faith best efforts to agree upon an allocation among the Purchased Assets
of the sum of the Purchase Price and the Assumed Liabilities consistent with
Section 1060 of the Code and the Treasury Regulations thereunder within sixty
(60) days after the Closing Date.  In the event that the Parties cannot agree on
a mutually satisfactory allocation within said time

25


--------------------------------------------------------------------------------




period, the Parties shall appoint an Independent Accounting Firm which shall, at
Seller’s and Buyer’s equal expense, determine the appropriate allocation with
respect to the issues in dispute.  The finding of such Independent Accounting
Firm shall be binding on the Parties.  After determination of the allocation by
agreement of the Parties or by binding determination of the Independent
Accounting Firm, Buyer and Seller agree to file, for the tax year in which
Closing occurs, Internal Revenue Service Form 8594, and all federal, state,
local and foreign Tax Returns, in accordance with such allocation.  Buyer and
Seller shall report the transactions contemplated by this Agreement for Tax
purposes in a manner consistent with the allocation determined pursuant to this
Section 3.4.  Buyer and Seller agree to provide the other promptly with any
information required to complete Form 8594.  Buyer and Seller shall notify and
provide the other with reasonable assistance in the event of an examination,
audit or other proceeding regarding the agreed upon allocation of the Purchase
Price.

3.5           Prorations.

(a)           Buyer and Seller agree that all of the items normally prorated,
including those listed below (but not including Income Taxes), relating to the
business and operation of the Purchased Assets and the Gasification Real
Property shall be prorated as of the Closing Date, with Seller liable to the
extent such items relate to any time period prior to the Closing Date, and Buyer
liable to the extent such items relate to periods commencing with the Closing
Date (measured in the same units used to compute the item in question, otherwise
measured by calendar days):

(i)                   Personal property, real estate and occupancy Taxes,
assessments and other charges, if any, on or with respect to the business and
operation of the Purchased Assets and, subject to the terms of the Amended Site
Lease, the Gasification Real Property;

(ii)                  Rent, Taxes and all other items (including prepaid
services or goods not included in Inventory) payable by or to Seller under any
of the Seller’s Agreements or the Intellectual Property agreements identified in
Schedule 2.1(a)(xi);

(iii)                 Any permit, license, registration, emission fees or other
fees with respect to any Unit 1 Permit; and

(iv)                 Sewer rents and charges for water, telephone, electricity
and other utilities.

(b)           In connection with the prorations referred to in Section 3.5(a),
in the event that actual figures are not available at the Closing Date, the
proration shall be based upon the actual Taxes or other amounts accrued through
the Closing Date or paid

26


--------------------------------------------------------------------------------




for the most recent year (or other appropriate period) for which actual Taxes or
other amounts paid are available.  Such prorated Taxes or other amounts shall be
re-prorated and paid to the appropriate Party within sixty (60) days after the
date that the previously unavailable actual figures become available.  Seller
and Buyer agree to furnish each other with such documents and other records as
may be reasonably requested in order to confirm all adjustment and proration
calculations made pursuant to this Section 3.5.

(c)           Notwithstanding anything to the contrary herein and for the
avoidance of doubt, no proration shall be made under this Section 3.5 with
respect to (i) real property Tax refunds described in Section 2.2(f) or (ii)
Transfer Taxes described in Section 6.8(a).

3.6           Deliveries by Seller.  At the Closing, Seller will deliver, or
cause to be delivered, the following to Buyer:

(a)           Each of the Transaction Agreements, duly executed and in
recordable form, if appropriate;

(b)           A FIRPTA Affidavit, duly executed by Seller;

(c)           Copies of all Seller’s Required Third Party Consents and Seller’s
Required Regulatory Approvals and any and all governmental and other third party
consents, waivers or approvals obtained by Seller with respect to the transfer
of the Purchased Assets and the Gasification Real Property, or the consummation
of the transactions contemplated by this Agreement and the Transaction
Agreements;

(d)           Copies, certified by the Secretary or Assistant Secretary of
Seller, of corporate resolutions authorizing the execution and delivery of this
Agreement, each Transaction Agreement and all of the other agreements and
instruments to be executed and delivered by Seller in connection herewith, and
the consummation of the transactions contemplated hereby and thereby;

(e)           A certificate of the Secretary or Assistant Secretary of Seller
identifying the name and title and bearing the signatures of the officers of
Seller authorized to execute and deliver this Agreement, each Transaction
Agreement and the other agreements and instruments contemplated hereby;

(f)            A certificate of good standing with respect to Seller, dated as
of a date not earlier than five (5) Business Days prior to the Closing, from the
office of the Secretary of State of the state of Indiana;

(g)           Any amounts for which Seller is liable pursuant to Section 3.5;

 

27


--------------------------------------------------------------------------------


(h)           One or more instruments, executed by Seller, evidencing
termination of each of the Related Agreements;

(i)            Such other agreements, documents, instruments and writings as are
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement or otherwise reasonably required in connection herewith; and

(j)            Rights to those Emission Allowances as provided for in Section
3.8.

3.7           Deliveries by Buyer.  At the Closing, Buyer will deliver, or cause
to be delivered, the following to Seller:

(a)           The Base Purchase Price, together with any amounts for which Buyer
is liable pursuant to Section 3.5, by wire transfer of immediately available
funds in accordance with Seller’s instructions or by such other means as may be
agreed to by Seller and Buyer;

(b)           Each of the Transaction Agreements, duly executed and in
recordable form, if appropriate;

(c)           Copies of all Buyer’s Required Third Party Consents and Buyer’s
Required Regulatory Approvals and any and all governmental and other third party
consents, waivers or approvals obtained by Buyer with respect to its acquisition
of the Purchased Assets and the Gasification Real Property, or the consummation
of the transactions contemplated by this Agreement and the Transaction
Agreements;

(d)           Copies, certified by the Secretary or Assistant Secretary of
Buyer, of resolutions authorizing the execution and delivery of this Agreement,
each Transaction Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer in connection herewith, and the consummation of
the transactions contemplated hereby and thereby;

(e)           A certificate of the Secretary or Assistant Secretary of Buyer
identifying the name and title and bearing the signatures of the officers of
such Buyer authorized to execute and deliver this Agreement, each Transaction
Agreement and the other agreements and instruments contemplated hereby;

(f)            A certificate of good standing with respect  to Buyer, dated as
of a date not earlier than five (5) Business Days prior to the Closing, from the
office of the Secretary of State of such entity’s organization;

(g)           One or more instruments, executed by Buyer or SGS, as applicable,
evidencing termination of each of the Related Agreements; and

28


--------------------------------------------------------------------------------




(h)           Such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
this Agreement or otherwise reasonably required in connection herewith.

3.8           Emission Allowance Allocation.

(a)           SO2 Allowances.  Buyer shall have no right to existing or future
SO2 Allowances allocated or to be allocated to Unit 1.  Seller shall retain the
rights to all existing or future SO2 Allowances allocated or to be allocated to
Unit 1.

(b)           NOx Allowances.  Buyer shall have the right to NOx Allowances that
have been or will be allocated to Unit 1, as follows:

(i)            Year of the Closing:    If the transaction closes from and
including January 1 through and including April 30, Buyer shall have the right
to all NOx Allowances that have been allocated to Unit 1 for the year of the
Closing.  If the transaction closes on any date from and including May 1 through
and including September 30, Buyer shall have the right to receive a “pro rata”
share of NOx Allowances for the year of the Closing.  Buyer’s pro-rata share of
NOx Allowances shall be calculated by: (A) calculating the number of days Buyer
owns Unit 1, from and including the Closing Date through and including September
30, and dividing this number by 153; and (B) multiplying the number calculated
in clause (A) by the number of NOx Allowances allocated to Unit 1 by the Indiana
Department of Environmental Management for the year of the Closing.  If the
transaction closes from and including October 1 through and including December
31, Seller shall retain all NOx Allowances that have been allocated to Unit 1
for the year of the Closing.

(ii)           Years Following the Closing:  Buyer shall have the right to all
NOx Allowances that have been or will be allocated to Unit 1 for vintage years
subsequent to the year of the Closing.

(c)           Mercury Allowances.  Buyer shall have the right to all Mercury
Allowances that are allocated to Unit 1 for the vintage years following the
Closing.  This assumes that no Mercury Budget Program will be effective during
or prior to the year of the Closing.  If a Mercury Budget Program becomes
effective during the year of the Closing, the Parties will agree to allocate
Mercury Allowances for the year of the Closing consistent with the pro-rata
principle set forth in Section 3.8(b)(i) of this Agreement.

(d)           Allocation of NOx Allowances and Mercury Allowances if any NOx
Budget Program or Mercury Budget Program Only Allocates Emissions Allowances on
a Facility-Wide Basis.  If a NOx Budget Program or Mercury Budget Program
allocates Emissions Allowances to the Station rather to individual units at the
Station,

29


--------------------------------------------------------------------------------




the foregoing provisions shall continue to apply, provided, that Seller and
Buyer will first internally allocate said Emission Allowances to the units at
the Station prior to applying the terms of this Section 3.8.  If the NOx Budget
Program or Mercury Budget Program, as applicable, sets forth the allocation of
Emissions Allowances to each of the units of the Station (even if the actual
allocation is to one account covering the entire Station), Buyer shall have the
right to the Emissions Allowances allocated to Unit 1 as set forth in Section
3.8(b) or (c), as applicable.  If the NOx Budget Program or Mercury Budget
Program, as applicable, does not specifically identify unit specific Emissions
Allocations, Emissions Allowances shall be assigned to Unit 1 based on Unit 1’s
heat input, relative to the heat input of the other emissions units at the
Station that are subject to the NOx Budget Program or Mercury Budget Program (as
the case may be), for the baseline year used in the allocation of Emissions
Allowances to the Station under said program.  Allowances allocated to Unit 1 as
described in this Section 3.8(d) shall belong to Buyer or Seller in accordance
with the terms of Sections 3.8(b) or (c).  Allowances allocated to other units
of the Station shall remain the property of Seller.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer, as follows:

4.1           Incorporation.  Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Indiana and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being conducted.

4.2           Authority.  Seller has full corporate power and authority to
execute and deliver this Agreement and each of the Transaction Agreements to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and each of the
Transaction Agreements by Seller and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action required on the part of Seller.  This Agreement has
been, and the Transaction Agreements to which Seller is a party, when executed
and delivered, shall have been, duly and validly executed and delivered by
Seller and, subject to the receipt of Seller’s Required Regulatory Approvals,
this Agreement constitutes, and upon the execution and delivery by Seller of
each of the Transaction Agreements, each such Transaction Agreement will
constitute, legal, valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms, except that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).

30


--------------------------------------------------------------------------------




4.3           Consents and Approvals; No Violation.

(a)           Neither the execution and delivery of this Agreement and the
Transaction Agreements by Seller nor the consummation by Seller of the
transactions contemplated hereby will (i) conflict with or result in any breach
of any provision of the articles of incorporation or by-laws of Seller; (ii)
except as set forth on Schedule 4.3(a)(ii), result in a default under (or give
rise to any right of termination, cancellation or acceleration with respect
thereto), or to avoid any such effect will require Seller or any Affiliate to
obtain a consent, novation or waiver of, under or with respect to (each a
“Seller’s Required Third Party Consent”), any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, material contract, agreement
or other instrument or obligation to which Seller is a party or by which it, or
any of the Purchased Assets or the Gasification Real Property, may be bound,
except for such defaults (or rights of termination, cancellation or
acceleration) which, would not, individually or in the aggregate, create a
Material Adverse Effect; or (iii) subject to obtaining the Seller’s Required
Regulatory Approvals, constitute violations of any law, regulation, order,
judgment or decree applicable to Seller, which violations, individually or in
the aggregate, would create a Material Adverse Effect.

(b)           Except as set forth in Schedule 4.3(b) (the filings and approvals
referred to in Schedule 4.3(b) are collectively referred to as the “Seller’s
Required Regulatory Approvals”), no consent or approval of, filing with, or
notice to, any Governmental Authority is necessary for the execution and
delivery of this Agreement and the Transaction Agreements by Seller or the
consummation by Seller of the transactions contemplated hereby or thereby, other
than (i) such consents, approvals, filings or notices which, if not obtained or
made, will not prevent Seller from performing its material obligations under
this Agreement and the Transaction Agreements, and (ii) such consents,
approvals, filings or notices which become applicable to Seller or the Purchased
Assets or the Gasification Real Property as a result of the specific regulatory
status of the Buyer (or any of its Affiliates) or as a result of any other facts
that specifically relate to the business or activities in which the Buyer (or
any of its Affiliates) is or proposes to be engaged.

4.4           Title.  Except as would not have a Material Adverse Effect, and
subject to Permitted Encumbrances, Seller has good and valid title to or a valid
leasehold interest in or license or right to use the Purchased Assets and the
Gasification Real Property. 

31


--------------------------------------------------------------------------------




4.5           Environmental Matters. 

(a)           Except as set forth on Schedule 4.5(a), Seller holds and is in
compliance with the Station Permits and the Unit 1 Permits issued pursuant to
applicable Environmental Laws that are required to operate the Purchased Assets
and Seller is otherwise in compliance with applicable Environmental Laws with
respect to the business and operations of the Purchased Assets, except for such
failures to hold or comply with required Station Permits and Unit 1 Permits, or
such failures to be in compliance with applicable Environmental Laws, as would
not, individually or in the aggregate, create a Material Adverse Effect;

(b)           Except as set forth on Schedule 4.5(b), Seller, with respect to
the Purchased Assets and Gasification Real Property, has not received written
or, to the Knowledge of Seller, oral notice alleging that it is violation of or
liable under any applicable Environmental Law, or received a request for
information with respect to a matter arising under Environmental Law, which
violation, liability or matter is unresolved, except with respect to such
liabilities, violations or matters as would not be reasonably likely to,
individually or in the aggregate, result in a Material Adverse Effect.  Except
as set forth on Schedule 4.5(b), there are no claims, actions, proceedings or
investigations pending or, to the Knowledge of Seller, threatened against Seller
relating to the Purchased Assets or Gasification Real Property before any
Governmental Authority or body acting in an adjudicative capacity relating in
any way to any Environmental Laws, except for such claims, actions, proceedings
or investigations as would not be reasonably likely to, individually or in the
aggregate, create a Material Adverse Effect; and

(c)           Except as set forth on Schedule 4.5(c), there are no outstanding
judgments, decrees, or judicial orders relating to the Purchased Assets or, to
the Knowledge of Seller, the Gasification Real Property under any Environmental
Law, except for such consent decrees or orders, judgments, decrees or judicial
orders as would not, individually or in the aggregate, create a Material Adverse
Effect.

4.6           [Reserved].

4.7           Condemnation.  Except as set forth in Schedule 4.7, there are no
pending or, to the Knowledge of Seller, threatened proceedings or governmental
actions to condemn or take by power of eminent domain all or any material part
of the Purchased Assets or the Gasification Real Property.

4.8           Contracts.

(a)           Schedule 4.8(a) lists the Seller’s Agreements that are material to
the ownership and operation of the Purchased Assets and the ownership of the
Gasification Real Property as of the date hereof, other than (i) personal
property leases,

32


--------------------------------------------------------------------------------




licenses, contracts or other agreements or instruments that are expected to
expire or terminate prior to the Closing Date, (ii) personal property leases,
licenses, contracts or other agreements or instruments that also relate to
property of Seller other than the Purchased Assets and the Gasification Real
Property, and (iii) personal property leases, licenses, contracts or other
agreements or instruments that individually provide for annual payments after
the date hereof of less than $500,000 (collectively, the “Material Contracts”).

(b)           Except as disclosed in Schedule 4.8(b) or as would not have a
Material Adverse Effect, (i) each Material Contract constitutes a legal, valid
and binding obligation of Seller and, to Seller’s Knowledge, each other party
thereto, (ii) Seller has not delivered or received any written notice alleging a
default or breach thereunder or termination thereof, and (iii) each Material
Contract may be transferred to Buyer pursuant to this Agreement without the
consent of the other parties thereto.

(c)           Except as set forth in Schedule 4.8(c), to the Knowledge of
Seller, there is not under any Material Contract any default or event which,
with notice or lapse of time or both, (i) would constitute a default on the part
of Seller or any other party thereto or (ii) would cause the acceleration of any
of the Seller’s obligations thereunder or result in the creation of any
Encumbrance (other than any Permitted Encumbrance) on any of the Purchased
Assets.

4.9           Legal Proceedings.  Except as set forth in Schedule 4.9, there are
no actions or proceedings pending or, to the Knowledge of Seller, threatened
against Seller before any Governmental Authority that would, individually or in
the aggregate, reasonably be expected to create a Material Adverse Effect. 
Except as set forth in Schedule 4.9, Seller is not subject to any outstanding
judgments, rules, orders, writs, injunctions or decrees of any Governmental
Authority that would, individually or in the aggregate, create a Material
Adverse Effect.

4.10         Other Permits. 

(a)           Seller has and is in compliance with all Permits (other than the
Station Permits, which are addressed by Section 4.5 and the Unit 1 Permits
described in and addressed by Section 4.5) necessary to own and operate the
Purchased Assets and to own the Gasification Real Property, except where the
failure to have such Permits, or to be in compliance therewith, would not,
individually or in the aggregate, create a Material Adverse Effect.  Except as
disclosed in Schedule 4.10(a), Seller has not received any written notification
that it is in violation, nor does Seller have Knowledge of any violations, of
any such Permits, except for violations that would not, individually or in the
aggregate, create a Material Adverse Effect.

33


--------------------------------------------------------------------------------




(b)           Schedule 4.10(b) sets forth all Permits described in Section
4.10(a) above.

4.11         Taxes.

(a)           Except as disclosed on Schedule 4.11, Seller has filed all Tax
Returns that are required to be filed by it with respect to any Tax relating to
the Purchased Assets or the Gasification Real Property, such Tax Returns are
true, accurate and complete in all material respects and Seller has paid or
caused to be paid all Taxes shown as due on such Tax Returns, except where the
failure to so file or pay would not be reasonably likely to create a Material
Adverse Effect.

(b)           There are no audits, claims, assessments, levies, administrative
proceedings, or lawsuits pending, or to Seller’s Knowledge, threatened against
Seller with respect to the Purchased Assets or the Gasification Real Property by
any taxing authority.

(c)           There are no Encumbrances for Taxes on any of the Purchased Assets
or the Gasification Real Property, except for Permitted Encumbrances.

(d)           To Seller’s Knowledge, no claim has ever been made by a
Governmental Authority in a jurisdiction where a Tax Return is not filed with
respect to any of the Purchased Assets or the Gasification Real Property, that
either the Purchased Assets or the Gasification Real Property are or may be
subject to taxation in that jurisdiction.

4.12         Intellectual Property.  Schedule 2.1(a)(xi) sets forth all material
Seller Intellectual Property used in and, individually or in the aggregate, with
other Intellectual Property material to the ownership or operation of the
Purchased Assets or the ownership of the Gasification Real Property, each of
which Seller either has all right, title and interest in or valid and binding
rights under contract to use in connection with the operation of the Purchased
Assets and the ownership of the Gasification Real Property, except where the
failure to have such ownership, license or right to use would not, individually
or in the aggregate, have a Material Adverse Effect.  Except as disclosed in
Schedule 4.12, (i) Seller is not, nor has it received any notice that it is, in
default (or with the giving of notice or lapse of time or both, would be in
default), under any contract to use such Intellectual Property, (ii) there are
no material restrictions on the transfer of any material contract, or any
interest therein, held by Seller in respect of such Intellectual Property, and
(iii) to Seller’s Knowledge, such Intellectual Property is not being infringed
by any other Person.  Seller has not received notice that it is infringing any
Intellectual Property of any other Person in connection with the ownership or
operation of the Purchased Assets or the ownership of the Gasification Real
Property and Seller, to its Knowledge, is not infringing any Intellectual
Property of any other Person the effect of which, individually or in the
aggregate, would have a Material Adverse Effect.

 

34


--------------------------------------------------------------------------------


 

4.13         Compliance with Laws.  To Seller’s Knowledge, Seller is in
compliance with all applicable Laws with respect to the ownership or operation
of the Purchased Assets and its ownership of the Gasification Real Property,
except where the failure to be in compliance would not, individually or in the
aggregate, create a Material Adverse Effect.

4.14         Disclaimers Regarding Purchased Assets and the Gasification Real
Property.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE IV, THE PURCHASED ASSETS AND THE GASIFICATION REAL PROPERTY ARE SOLD
AND/OR CONVEYED “AS IS, WHERE IS”, AND SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
LIABILITIES, OPERATIONS OF THE PURCHASED ASSETS AND THE GASIFICATION REAL
PROPERTY, THE TITLE, CONDITION, VALUE OR QUALITY OF THE PURCHASED ASSETS AND THE
GASIFICATION REAL PROPERTY OR THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND
OTHER INCIDENTS OF THE PURCHASED ASSETS AND THE GASIFICATION REAL PROPERTY AND
SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY,
USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE
PURCHASED ASSETS, OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE
ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT, AND ANY REPRESENTATION
OR WARRANTY REGARDING COMPLIANCE OF THE PURCHASED ASSETS OR THE GASIFICATION
REAL PROPERTY WITH ENVIRONMENTAL REQUIREMENTS, OR THE APPLICABILITY OF ANY
GOVERNMENTAL REQUIREMENTS THERETO, INCLUDING BUT NOT LIMITED TO ANY
ENVIRONMENTAL LAWS, OR WHETHER SELLER POSSESSES SUFFICIENT REAL PROPERTY OR
PERSONAL PROPERTY TO OPERATE THE PURCHASED ASSETS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, SELLER FURTHER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF HAZARDOUS SUBSTANCES OR
LIABILITY OR POTENTIAL LIABILITY ARISING UNDER ENVIRONMENTAL LAWS WITH RESPECT
TO THE PURCHASED ASSETS AND THE GASIFICATION REAL PROPERTY.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY KIND REGARDING
THE CONDITION OF THE PURCHASED ASSETS OR THE SUITABILITY OF THE PURCHASED ASSETS
FOR OPERATION AS A POWER PLANT, AND NO SCHEDULE OR EXHIBIT TO THIS AGREEMENT,
NOR ANY OTHER MATERIAL OR INFORMATION PROVIDED BY OR COMMUNICATIONS MADE BY
SELLER OR ITS RESPECTIVE REPRESENTATIVES, WILL CAUSE OR

35

 


--------------------------------------------------------------------------------




 

CREATE ANY WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE, CONDITION, VALUE OR
QUALITY OF THE PURCHASED ASSETS AND THE GASIFICATION REAL PROPERTY.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

5.1           Organization.  Buyer is a not-for-profit corporation duly
organized, validly existing and in good standing under the laws of the State of
Indiana and has all requisite corporate power and authority to own, lease or
operate its properties and to carry on its business as it is now being
conducted.

5.2           Authority.  Buyer has full power and corporate authority to
execute and deliver this Agreement and each of the Transaction Agreements and to
consummate the transactions contemplated by it hereby and thereby.  The
execution and delivery of this Agreement and each of the Transaction Agreements
by Buyer and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
required on the part of Buyer.  This Agreement has been, and the Transaction
Agreements, when executed and delivered, shall have been, duly and validly
executed and delivered by Buyer and, subject to the receipt of Buyer’s Required
Regulatory Approvals, this Agreement constitutes, and upon the execution and
delivery by Buyer of each of the Transaction Agreements, each such Transaction
Agreement will constitute, legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, except that
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity).

5.3           Consents and Approvals; No Violation.

(a)           Neither the execution and delivery of this Agreement and the
Transaction Agreements by Buyer nor the consummation by Buyer of the
transactions contemplated hereby and thereby will (i) conflict with or result in
any breach of any provision of the articles of incorporation or by-laws (or
other similar governing documents) of Buyer; (ii) except as set forth in
Schedule 5.3(a)(ii), result in a default under (or give rise to any right of
termination, cancellation or acceleration with respect thereto), or to avoid any
such effect will require Buyer or any Affiliate thereof to obtain a consent,
novation or waiver of, under or with respect thereto (each, a “Buyer’s Required
Third Party Consent”), any of the terms, conditions or provisions of any note,
bond, mortgage,

36

 


--------------------------------------------------------------------------------




 

indenture, material contract, agreement or other instrument or obligation to
which Buyer is a party or by which any of its assets may be bound, except for
such defaults (or rights of termination, cancellation or acceleration) which
would not, individually or in the aggregate, materially impair or delay the
ability of Buyer to perform its obligations under this Agreement and the
Transaction Agreements (“Buyer Material Adverse Effect”); or (iii) subject to
obtaining Buyer’s Required Regulatory Approvals, constitute violations of any
law, regulation, order, judgment or decree applicable to Buyer, which
violations, individually or in the aggregate, would create a Buyer Material
Adverse Effect.

(b)           Except as set forth in Schedule 5.3(b) (the filings and approvals
referred to in such Schedule are collectively referred to as the “Buyer’s
Required Regulatory Approvals”), no consent or approval of, filing with, or
notice to, any Governmental Authority is necessary for the execution and
delivery of this Agreement and the Transaction Agreements by Buyer or the
consummation by Buyer of the transactions contemplated hereby and thereby, other
than such consents, approvals, filings or notices, which, if not obtained or
made, are not reasonably likely to have a Buyer Material Adverse Effect.

5.4           Availability of Funds.  Buyer has access to, and will have at the
Closing, sufficient funds available to it to pay the Purchase Price.  Buyer
acknowledges and agrees that its obligation to pay the Purchase Price is not
subject to any financing contingencies.

5.5           Legal Proceedings.  There are no actions or proceedings pending
or, to the knowledge of Buyer, threatened against Buyer before any court,
arbitrator or Governmental Authority, that could, individually or in the
aggregate, reasonably be expected to create a Buyer Material Adverse Effect. 
Buyer is not subject to any outstanding judgments, rules, orders, writs,
injunctions or decrees of any court, arbitrator or Governmental Authority that
would, individually or in the aggregate, create a Buyer Material Adverse Effect.

5.6           No Knowledge of Seller’s Breach.  As of the date hereof, Buyer has
no knowledge of any breach by Seller of any representation or warranty of
Seller, or of any other condition or circumstances that would excuse Buyer from
its timely performance of its obligations hereunder.  Buyer shall promptly
notify Seller, with respect to Seller’s representations and warranties or such
other conditions or circumstances, if any such information comes to Buyer’s
attention prior to the Closing.  Except as otherwise provided in Section 6.9,
this Section 5.7 shall have no effect on the right of Buyer to bring a claim as
provided for in this Agreement.

5.7           Amended Site Lease.   The Amended Site Lease is valid and in full
force and effect.  Seller is not, to the best of Buyer’s knowledge, in default
in the performance of the terms and provisions of the Amended Site Lease, nor
does there exist,

37

 


--------------------------------------------------------------------------------




 

to the best of Buyer’s knowledge, any fact or condition which, with notice or
lapse of time or both, will become such a default.  SGS is not in default in the
performance of the terms and provisions of the Amended Site Lease, nor does
there exist any fact or condition which, with notice or lapse of time or both,
will become such a default.  All amounts payable by SGS to Seller pursuant to
the terms of the Amended Site Lease have been paid current, and as of the date
of this Agreement, SGS has no present charge, lien or claim of offset, nor has
SGS asserted any charge, lien or claim of offset, under the Amended Site Lease
or otherwise, against amounts due or to become due under the Amended Site Lease.

ARTICLE VI

COVENANTS OF THE PARTIES

6.1           Conduct of Business Relating to the Purchased Assets and the
Gasification Real Property.  Except as described in Schedule 6.1 or as expressly
contemplated by this Agreement or to the extent Buyer otherwise consents in
writing (which consent shall not be unreasonably withheld, delayed or
conditioned), during the period from the date of this Agreement to the Closing
Date, Seller will operate the Purchased Assets in the ordinary course of
business consistent with the past practices of Seller and with Good Utility
Practices and shall use all Commercially Reasonable Efforts to preserve intact
the Purchased Assets.  Without limiting the generality of the foregoing and
except (a) as contemplated in this Agreement, (b) as provided for in the annual
budgets or capital budgets of Seller or its Affiliates, (c) in connection with
necessary repairs due to breakdown or casualty, or other actions taken in
response to a business emergency or other unforeseen operational matters, (d) as
described in Schedule 6.1, (e) as required under applicable Law or by any
Governmental Authority, or (f) as contemplated by this Agreement or any Related
Agreement, between the date hereof and the Closing Date, without the prior
written consent of Buyer (which consent shall not be unreasonably withheld,
delayed or conditioned), Seller shall not with respect to the Purchased Assets
or the Gasification Real Property, as applicable:

(i)  Sell, lease (as lessor), encumber, pledge, transfer or otherwise dispose
of, any Purchased Assets or the Gasification Real Property (except for Purchased
Assets used, consumed or replaced in the ordinary course of business consistent
with past practices of Seller and with Good Utility Practices), except in the
ordinary course of business up to $1,000,000 or to encumber any such Purchased
Asset or the Gasification Real Property with Permitted Encumbrances;

(ii)    Modify, amend or voluntarily terminate prior to the expiration date any
of the Material Contracts or any of the Station Permits or material Unit 1
Permits in any material respect, other than (a) in the ordinary course of
business, to the extent consistent with the past practices of

38

 


--------------------------------------------------------------------------------




 

Seller or with Good Utility Practices, (b) with cause, to the extent consistent
with past practices of Seller or with Good Utility Practices, or (c) as may be
required in connection with transferring Seller’s rights or obligations
thereunder to Buyer pursuant to this Agreement;

(iii)  Except as otherwise provided herein, enter into any contract, agreement,
commitment or arrangement relating solely to the Purchased Assets (other than
capital expenditures) that materially exceeds the amount budgeted for such
contract, agreement, commitment or arrangement in Seller’s annual budget;

(iv)  Except as otherwise provided herein, enter into any contract, agreement,
commitment or arrangement relating solely to any Purchased Asset that
individually exceeds $250,000 or in the aggregate exceeds $1,000,000 unless it
is terminable by Seller (or, after the Closing Date, by Buyer) without penalty
or premium upon no more than six (6) months notice; or

(v)   Except as otherwise provided herein, enter into any written or oral
contract, agreement, commitment or arrangement with respect to any of the
proscribed transactions set forth in the foregoing paragraphs (i) through (iv).

6.2           Access to Information.

(a)           Between the date of this Agreement and the Closing Date, Seller
will (i) during ordinary business hours and upon reasonable notice, give Buyer
and its Representatives reasonable access to all books, records, plans, offices
and other facilities and properties constituting the Purchased Assets or the
Assumed Liabilities; (ii) furnish Buyer with such other information with respect
to the Purchased Assets and the Gasification Real Property or the Assumed
Liabilities as Buyer may from time to time reasonably request; and (iii) upon
request, furnish Buyer with a copy of each material report, schedule, or other
document filed or received by Seller with the FERC, the IURC, or other
Governmental Authority with respect to the Purchased Assets and the Gasification
Real Property or the Assumed Liabilities; provided, however, that (A) any such
inspections and investigations shall be conducted in such a manner as not to
interfere with the operation of the Purchased Assets, (B) Seller shall not be
required to take any action which would constitute a waiver of the
attorney-client or other privilege, and (C) Seller need not supply Buyer with
any information which Seller is under a legal or contractual obligation not to
supply.  Where reasonably practicable, Seller shall use reasonable commercial
efforts to obtain any consents necessary in order to provide Buyer with
information, at Buyer’s reasonable request, that it is otherwise under a
contractual obligation not to supply.  Buyer agrees to indemnify and hold Seller
and its Affiliates

39

 


--------------------------------------------------------------------------------




 

harmless from any and all claims and liabilities, including costs and expenses
for loss, injury to or death of any Representative of Buyer, and any loss,
damage to or destruction of any property owned by Seller, its Affiliates or
others (including claims or liabilities for loss of use of any property)
resulting directly or indirectly from the action or inaction of any of the
Representatives of Buyer during any visit to the business or property sites of
Seller or its Affiliates prior to the Closing Date, whether pursuant to this
Section 6.2 or otherwise, unless directly caused by the gross negligence or
willful misconduct of Seller Notwithstanding anything in this Section 6.2 to the
contrary, prior to the Closing Date, Buyer shall not have the right to perform
or conduct any environmental sampling or testing at, in, on or underneath the
Purchased Assets; provided, however, that within sixty (60) days after the
signing of this Agreement, Buyer may collect and analyze samples of water and
sediments from the wastewater pond and the stormwater pond currently used for
the disposal of wastewater and stormwater from the Gasification Facility and
Unit 1.  Buyer shall provide Seller with at least five (5) Business Days written
notice of its intent to undertake such sampling.  Buyer shall provide Seller
with copies of laboratory results of any samples collected within three (3)
Business Days of the receipt of such samples.  Buyer shall provide Seller with
copies of any report drafted with respect to such sampling within three (3)
Business Days of its receipt of such report(s).  Neither Buyer nor its
Representatives shall disclose the results of such sampling to any Person,
including but not limited to Governmental Authorities, unless required by
applicable Environmental Law.

(b)           Subject to any applicable exceptions provided therein, all
information furnished to or obtained by Buyer and Buyer’s Representatives
pursuant to this Section 6.2 shall be deemed Proprietary Information and
otherwise subject to all of the restrictions set forth in the Confidentiality
Agreement.  The foregoing notwithstanding, any Party may provide Proprietary
Information of the other Parties to the IURC, the OUCC, the SEC, the FERC or any
other Governmental Authority with jurisdiction or any stock exchange, as may be
necessary to obtain Seller’s Required Regulatory Approvals or Buyer’s Required
Regulatory Approvals, respectively, or to comply generally with any relevant
Laws.  The disclosing Party will notify the other Parties as far in advance as
is practicable of its intention to release to any Governmental Authority any
Proprietary Information.  Except as specifically provided herein or in the
Confidentiality Agreement, nothing in this Section shall impair or modify any of
the rights or obligations of Buyer or its Affiliates under the Confidentiality
Agreement, all of which remain in effect until termination of such agreement in
accordance with its terms.

(c)           For a period of seven (7) years after the Closing Date, each Party
and its Representatives shall have reasonable access to all of the books and
records of the Purchased Assets and the Gasification Real Property in the
possession of the other Party to the extent that such access may reasonably be
required by such Party in connection with the Assumed Liabilities or the
Excluded Liabilities, or other matters relating to or affected by the ownership
or operation of the Purchased Assets and the ownership of the Gasification Real
Property.  Such access shall be afforded by the Party in

40

 


--------------------------------------------------------------------------------




 

possession of any such books and records upon receipt of reasonable advance
notice and during normal business hours.  The Party exercising this right of
access shall be solely responsible for any costs or expenses incurred by it or
the other Party with respect to such access pursuant to this Section 6.2(c).  If
the Party in possession of such books and records shall desire to dispose of any
books and records upon or prior to the expiration of such seven-year period,
such Party shall, prior to such disposition, give the other Party a reasonable
opportunity at such other Party’s expense, to segregate and remove such books
and records as such other Party may select.

(d)           Buyer agrees that, prior to the Closing Date, it will not contact
any vendors, suppliers, employees, or other contracting parties of Seller or its
Affiliates with respect to any aspect of the Purchased Assets or the
transactions contemplated hereby, without the prior written consent of Seller,
which consent shall not be unreasonably withheld.

6.3           Public Statements.  Subject to the requirements imposed by any
Governmental Authority or stock exchange, prior to the Closing Date, no press
release or other public announcement or public statement or comment in response
to any inquiry relating to the transactions contemplated by this Agreement or
the Transaction Agreements shall be issued or made by any Party without the
prior approval of the other Party (which approval shall not be unreasonably
withheld).  The Parties agree to cooperate in preparing such announcements.

6.4           Expenses.  Except to the extent specifically provided herein,
whether or not the transactions contemplated hereby are consummated, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be borne by the Party incurring such costs and
expenses.  Notwithstanding anything to the contrary herein, (a) Buyer and Seller
will each be responsible for 50% of all Transfer Taxes, if any, arising out of
or in connection with the transactions contemplated hereby and 50% of the costs
of the Title Policy, and (b) Buyer will be solely responsible for all filing
fees under the HSR Act.

6.5           Further Assurances.

(a)           Subject to the terms and conditions of this Agreement, each of the
Parties shall use its Commercially Reasonable Efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate and make effective the
purchase, sale and/or conveyance of the Purchased Assets and the Gasification
Real Property pursuant to this Agreement, the assumption of the Assumed
Liabilities and the execution and delivery of each Transaction Agreement,
including using its Commercially Reasonable Efforts to ensure satisfaction of
the conditions precedent to each Party’s obligations hereunder, including
obtaining the Buyer’s Required Third Party Consents

41

 


--------------------------------------------------------------------------------




 

and the Seller’s Required Third Party Consents, and to effectuate a transfer of
the applicable Permits to Buyer.  Buyer agrees to reasonably cooperate with
Seller with respect to Seller’s efforts to obtain the Seller’s Required
Regulatory Approvals.  Seller agrees to reasonably cooperate with Buyer with
respect to Buyer’s efforts to obtain Buyer’s Required Regulatory Approvals.

(b)           The Parties agree that prior to the Closing Date, neither Party
shall enter into any other contract to acquire nor acquire nor enter into any
contract to sell or sell any electric generation facilities or uncommitted
generation capacity if such acquisition of such additional electric generation
facilities or uncommitted generation capacity might reasonably be expected to
prevent or materially impede, interfere with or delay the transactions
contemplated by this Agreement.  Buyer shall give Seller reasonable advance
notice (and in any event not less than ten (10) days notice) before it contracts
to acquire or acquires any electric generation facility or uncommitted
generation capacity.

(c)           To the extent that Seller’s rights under any Seller’s Agreement
may not be assigned without the consent of another Person which consent has not
been obtained by the Closing Date, this Agreement shall not constitute an
agreement to assign the same, if an attempted assignment would constitute a
breach thereof or be unlawful.  Seller and Buyer shall cooperate and shall each
use Commercially Reasonable Efforts prior to and after the Closing Date to
obtain an assignment of such Seller’s Agreement to Buyer.

6.6           Governmental Authorizations.

(a)           As promptly as possible, and in any case within forty-five (45)
days, after the date of this Agreement, Seller and Buyer shall each file, or
cause to be filed, with the Federal Trade Commission and the United States
Department of Justice any initial notifications required to be filed under the
HSR Act and the rules and regulations promulgated thereunder with respect to the
transactions contemplated hereby.  The Parties shall use Commercially Reasonable
Efforts to respond promptly to any requests for additional information made by,
or to satisfy any conditions imposed by, either of such agencies, and to cause
the waiting periods under the HSR Act to terminate or expire at the earliest
possible date after the date of filing.

(b)           As promptly as possible, and in any case within forty-five (45)
days, after the date of this Agreement, Buyer shall make any filings required by
the Federal Power Act, individually or jointly with Seller, as reasonably
determined by the Parties.  Prior to filings with the FERC, Buyer shall submit
such filings to Seller for prompt review and comment and shall incorporate into
the application any revisions reasonably requested.  Each Party shall be equally
but severally responsible for the cost of preparing and filing the application,
any petition(s) for rehearing, or any reapplication.  If the initial filing is
rejected by the FERC, Buyer agrees to petition the FERC for rehearing and/or to
re-submit an application with the FERC, provided that in either case this action
is

42

 


--------------------------------------------------------------------------------




 

directed by Seller and does not create a Material Adverse Effect on Seller or
Buyer.  The Parties shall use Commercially Reasonable Efforts to respond
promptly to any requests for additional information made by, or to satisfy any
conditions imposed by, the FERC and to cause the approval of the FERC to be
obtained at the earliest possible date after the date of filing.

(c)           As promptly as possible, and in any case within forty-five (45)
days, after the date of this Agreement, Seller and Buyer shall each file, or
cause to be filed, with the IURC and any other Governmental Authority, any
initial filings required to be made with respect to the transactions
contemplated hereby.  The Parties shall use Commercially Reasonable Efforts to
respond promptly to any requests for additional information made by, or to
satisfy any conditions imposed by, such agencies and to cause any such
regulatory approval to be obtained at the earliest possible date after the date
of filing.  Each Party will bear its own costs of the preparation of any such
filing.

(d)           Seller and Buyer shall have the right to review in advance all
characterizations of the information relating to the transactions contemplated
by this Agreement or in any of the Transaction Agreements or Related Agreements
that will appear in any filing made in connection with the transactions
contemplated hereby or thereby.  Such review shall be made in a reasonably
timely manner.

6.7           Fees and Commissions.  Seller and Buyer represent and warrant to
the other that no broker, finder or other Person is entitled to any brokerage
fees, commissions or finder’s fees in connection with the transaction
contemplated hereby by reason of any action taken by the Party making such
representation.  Seller, on the one hand, and Buyer, on the other hand, will pay
to the other or otherwise discharge, and will indemnify and hold the other
harmless from and against, any and all claims or liabilities for all brokerage
fees, commissions and finder’s fees (other than the fees, commissions and
finder’s fees payable to the Parties listed above) incurred by reason of any
action taken by the indemnifying Party.

6.8           Tax Matters.

(a)           Liability for Transfer Taxes, if any, arising out of or in
connection with the transactions contemplated by this Agreement shall be borne
50% by Seller and 50% by Buyer.  The Parties shall cooperate to prepare and file
all necessary documentation and Tax Returns with respect to such Transfer Taxes
and, if necessary, join in the execution of any such Tax Returns or other
documentation.

(b)           With respect to Taxes to be prorated in accordance with Section
3.5, Buyer shall prepare and timely file all Tax Returns required to be filed on
or after the Closing Date with respect to the Purchased Assets and the
Gasification Real Property, if any, and shall duly and timely pay all such Taxes
shown to be due on such Tax

43

 


--------------------------------------------------------------------------------




 

Returns.  All such Tax Returns shall be prepared in a manner consistent with
Seller’s past practice.  Buyer’s preparation of any such Tax Returns shall be
subject to Seller’s approval, which approval shall not be unreasonably
withheld.  Buyer shall make such Tax Returns available for Seller’s review and
approval no later than fifteen (15) Business Days prior to the due date for
filing each such Tax Return.

(c)           Buyer and Seller, with respect to Sections 6.8(a) and 6.8(b) shall
provide the other with such assistance as may reasonably be requested by the
other Party in connection with the preparation of any Tax Return, any audit or
other examination by any taxing authority, or any judicial or administrative
proceedings relating to liability for Taxes, and each shall retain and provide
the requesting Party with any records or information that may be relevant to
such return, audit, examination or proceedings.  Any information obtained
pursuant to this Section 6.8(c) or pursuant to any other Section hereof
providing for the sharing of information or review of any Tax Return or other
instrument relating to Taxes shall be kept confidential by the Parties.

(d)           In the event that a dispute arises between Seller and Buyer
regarding Taxes, or any amount due under this Section 6.8, the Parties shall
attempt in good faith to resolve such dispute and any agreed upon amount shall
be paid to the appropriate Party.  If such dispute is not resolved within thirty
(30) days, the Parties shall submit the dispute to an Independent Accounting
Firm for resolution within thirty (30) days thereafter, which resolution shall
be final, conclusive and binding on the Parties.  Notwithstanding anything in
this Agreement to the contrary, the fees and expenses of the Independent
Accounting Firm in resolving the dispute shall be borne 50% by Seller and 50% by
Buyer.  Any payment required to be made as a result of the resolution of the
dispute by the Independent Accounting Firm shall be made within ten (10) days
after such resolution, together with any interest, as required for the
applicable Tax.

6.9           Advise of Changes.

(a)           From the date hereof to the Closing, each Party will promptly
advise the other in writing with respect to any matter arising after execution
of this Agreement of which that Party obtains knowledge and which, if it had
existed or occurred at the date of this Agreement, would have been required to
be set forth in this Agreement, including any of the Schedules.  Either Party
may amend or supplement the Schedules prior to Closing by giving written notice
to the other Party of such matter, and such amendment or supplement shall be
effective for all purposes.  Unless such other Party has the right to terminate
this Agreement pursuant to Section 9.1 by reason of such amendment or supplement
and exercises that right within the period of fifteen (15) days after receipt of
such written notice, said written notice will be deemed to have amended or
supplemented this Agreement, including the appropriate Schedule or Exhibit, to
have qualified the applicable representations and warranties contained in
Article IV and to have cured any inaccuracy that otherwise might have existed
hereunder by reason of the

44

 


--------------------------------------------------------------------------------




 

development.  In such case, the Party receiving such notice in accordance with
the foregoing provisions will be deemed to have forever waived any right to
terminate this Agreement based on such supplement or amendment.

(b)           Without limiting the generality of the provisions of Sections 6.6
and 6.9(a), each Party will advise the other in writing, promptly upon obtaining
knowledge thereof but in any event within a reasonable period of time prior
thereto, of any hearings or proceedings before any Governmental Authority that
concern any of the Seller’s Required Regulatory Approvals or the Buyer’s
Required Regulatory Approvals.  Each Party agrees that the other Party shall be
permitted to participate in any such hearings or proceedings and to use
Commercially Reasonable Efforts to cooperate with such other Party in the
advancement of any position reasonably taken by such other Party to protect
their respective interests, and in any case shall not take any position that may
create a Material Adverse Effect or a Buyer Material Adverse Effect in any such
hearing or proceeding.

6.10         Employees.  None of Seller’s employees will transfer to the Buyer
in connection with transactions contemplated hereby.

6.11         Risk of Loss.

(a)           From the date hereof through the Closing Date, except as set forth
in Section 6.11(b) and Section 6.11(c), all risk of loss or damage to the
Purchased Assets and the Gasification Real Property shall be borne by Seller,
other than loss or damage caused by the acts, omissions or negligence of Buyer
or any of its Representatives, which loss or damage shall be the responsibility
of Buyer.

(b)           If, before the Closing Date, all or any material portion of the
Purchased Assets and the Gasification Real Property are (i) taken by eminent
domain or are the subject of a pending or (to the Knowledge of Seller)
contemplated taking which has not been consummated, or (ii) damaged or destroyed
by fire or other casualty, Seller shall (A) notify Buyer promptly in writing of
such fact and (B) either restore the damage or assign the condemnation proceeds
(or, in the case of condemnation proceeds applicable to the Gasification Real
Property, the portion thereof that is allocable to Seller pursuant to the
Amended Site Lease) or the insurance proceeds therefor, as applicable (and, in
the case of casualty, pay the amount of any deductible and/or self-insured
amount in respect of such casualty) to Buyer at the Closing.  Notwithstanding
the above, if such taking or casualty results in a Material Adverse Effect, then
Seller and Buyer shall negotiate in good faith to settle the loss resulting from
such taking or casualty (and such negotiation shall include the negotiation of a
fair and equitable payment to Buyer to offset such loss).  If no such settlement
is reached within sixty (60) days after Seller has notified Buyer of such taking
or casualty, then Buyer or Seller may terminate this Agreement pursuant to
Section 9.1(g).  In the event of damage or destruction which Seller elects to
restore, Seller will

45

 


--------------------------------------------------------------------------------




 

have the right to postpone the Closing for up to six (6) months and Buyer will
have the right to inspect and observe, or have its Representatives inspect or
observe, all repairs necessitated by any such damage or destruction.

(c)           Notwithstanding the foregoing, with respect to the Gasification
Real Property, the provisions of this Section 6.11 shall be subject to the terms
and conditions of the Amended Site Lease.

6.12         Insurance.  Seller shall use Commercially Reasonable Efforts to
maintain or cause to be maintained the insurance policies covering Unit 1 until
the Closing.  All insurance coverages relating solely to Unit 1 shall be
terminated as of the Closing and neither Seller nor any of its Affiliates shall
have any liability for any claims made or reported under such insurance policies
after the Closing.  Buyer shall be solely responsible for providing insurance
for the Purchased Assets and the Gasification Real Property from and after the
Closing. 

6.13         Use of Certain Names.

(a)           Within ten (10) days following Closing, Buyer shall cease using
the words “Duke Energy”, “Duke Energy Indiana, Inc.”, “Cinergy”, “Cinergy-PSI”,
“PSI Energy, Inc.”, “Wabash River Station” or any word or expression similar
thereto or constituting an abbreviation or extension thereof, other than “Wabash
River Repowering Combined Cycle Plant” (the “Seller Marks”), including
eliminating such words from the Purchased Assets and disposing of any unused
stationery and literature of Seller bearing such words, and thereafter, Buyer
and its Affiliates shall not use any logos, trademarks, trade names, patents or
other Intellectual Property rights belonging to Seller or any Affiliate thereof,
and Buyer acknowledges that it has no rights whatsoever to use such Intellectual
Property.

(b)           Within thirty (30) days after the Closing, Buyer shall provide
evidence to Seller, in a format that is acceptable to Seller, that Buyer has
provided notice to all applicable Governmental Authorities, if required, and all
counterparties to the Seller’s Agreements regarding the sale of the Purchased
Assets to Buyer and the new addresses for notice purposes.

6.14             Emission Allowances.  Buyer and Seller hereby agree to take all
necessary actions, including, but not limited to, executing any required forms
or providing appropriate notices to Governmental Authorities, in a timely
fashion, to ensure that (i) Buyer will obtain all, or the rights to all,
Emission Allowances that are to be transferred to it pursuant to Section 3.8,
including the right to receive Emission Allowances that are to be allocated or
issued by a Governmental Authority in the future, and (ii) Seller will retain or
obtain all, or the rights to all, Emission Allowances that are Excluded Assets,
including Emission Allowances that are to be allocated or issued by a
Governmental Authority in the

46

 


--------------------------------------------------------------------------------




 

future that are Excluded Assets pursuant to this Agreement.  Buyer and Seller
further acknowledge and agree that such actions may be required before and after
the Closing Date, and accordingly, that this covenant will survive indefinitely
after the Closing Date until such time as the purposes of this covenant have
been completely satisfied.

6.15             Emissions Budget Program Compliance.

(a)           With respect to the federal Acid Rain Program (as that term is
defined in 40 CFR § 72.2) and the Indiana NOx Budget Program in effect as of the
date of this Agreement, and any future Emissions Budget Program, Seller shall
appoint the authorized or designated representatives and alternate
representatives responsible for the management of the emissions accounts for the
Station, provided, that to the extent that an Emissions Budget Program allows an
owner or operator of a subject emissions unit at a facility to appoint an
authorized representative for said individual emissions unit, Buyer shall
appoint the authorized representative and alternative representative for Unit 1.

(b)           For each compliance period for each Emissions Budget Program,
Buyer shall be responsible for providing Emissions Allowances to the compliance
accounts established for said Emissions Budget Program, whether such compliance
accounts are for Unit 1 or for the Station as a whole, depending on the design
of said Emissions Budget Program, that equal the emissions of NOx, SO2 or
mercury (as applicable) from Unit 1 for said compliance period.   For each
compliance period for each Emissions Budget Program, Seller shall be responsible
for providing Emissions Allowances to the compliance accounts established for
said Emissions Budget Program, whether such compliance accounts are for all
units at the Station other than Unit 1 or for the Station as a whole, depending
on the design of said Emissions Budget Program, that equal the emissions of NOx,
SO2 or mercury (as applicable) from all units at the Station other than Unit 1
subject to the relevant Emissions Budget Program for said compliance period.

(c)           For purposes of clarification, during the year of the Closing,
Buyer’s obligation to provide Emissions Allowances as set forth in Section
6.15(b) shall only be to offset emissions of NOx, SO2 or mercury (as applicable)
from Unit 1 on or after the Closing Date.  During the year of the Closing,
Seller shall retain the responsibility of providing Emissions Allowances to
offset emissions of NOx, SO2 or mercury (as applicable) from Unit 1 before the
Closing Date.

(d)           Seller and Buyer shall execute on or before the Closing an
Authorized Representation Agreement as set forth in Exhibit H hereto, which
agreement shall provide, inter alia, for the distribution of allocated
allowances from the compliance account; the right of the authorized
representative to request emissions allowances from Buyer, consistent with
Buyer’s obligations as set forth in Sections 6.15(b) and 6.15(c) above, in order
to comply with applicable requirements; the right of the authorized

47

 


--------------------------------------------------------------------------------




 

representative to acquire allowances at market prices if Buyer fails to meet its
obligations to provide required allowances; the reimbursement by Buyer of
Seller, with interest, for any monies expended to purchase replacement emission
allowances; and other terms customary for such an agreement.

6.16         Emissions Averaging.  With respect to existing Environmental Laws,
including, but not limited to, the NOx emissions limits set forth in Title IV of
the federal Clean Air Act, that allow facilities to achieve compliance with unit
specific emission limitations by averaging emissions of the subject pollutant
from all subject emissions units at a facility (or in some cases, with units at
other facilities), and any future legislation or regulations passed by the
United States or Indiana that also allow for such emission averaging to achieve
compliance, Buyer agrees that at Seller’s option, it will (to the extent
permitted by applicable Law) allow Unit 1 to be included in such emission
averaging plan, provided that if the costs that Buyer will incur to participate
in such emissions averaging plan are reasonably likely to exceed Buyer’s
expected cost to comply with the legislation or regulation absent such
participation, Buyer shall only be obligated to participate in such plan if
Seller will agree to reimburse Buyer for any additional costs or expenses
incurred by Buyer as a result of its participation in the emissions averaging
plan above the costs and expenses it would have otherwise incurred to comply
with the legislation or regulation. Without limiting the foregoing, to the
extent that the United States Environmental Protection Agency promulgates
maximum achievable control technology regulations pursuant to Section 112 of the
federal Clean Air Act to regulate mercury emissions from coal-fired or
coal-derived fuel electrical generating units, and said regulations allow
emissions averaging among subject units at the Station or with units at other
Seller-owned or operated facilities to achieve compliance with such regulations,
Buyer agrees, at Seller’s option, to participate in an emissions averaging plan
designed to achieve compliance with such regulation, subject to the conditions
otherwise set forth in this Section 6.16. 

ARTICLE VII

CONDITIONS

7.1           Conditions to Obligations of Buyer.  The obligation of Buyer to
effect the purchase and/or acquisition of the Purchased Assets and the
Gasification Real Property and the other transactions contemplated by this
Agreement shall be subject to the fulfillment at or prior to the Closing Date
(or the waiver by Buyer) of the following conditions:

(a)           The waiting period under the HSR Act applicable to the
consummation of the sale and/or conveyance of the Purchased Assets and the
Gasification Real Property contemplated hereby shall have expired or been
terminated;

48

 


--------------------------------------------------------------------------------


(b)           No preliminary or permanent injunction or other order or decree by
any federal or state court or Governmental Authority which prevents the
consummation of the sale and/or conveyance of the Purchased Assets and the
Gasification Real Property contemplated herein shall have been issued and remain
in effect (each Party agreeing to use its Commercially Reasonable Efforts to
have any such injunction, order or decree lifted) and no statute, rule or
regulation shall have been enacted by any state or federal government or
Governmental Authority that prohibits the consummation of the sale and/or
conveyance of the Purchased Assets and the Gasification Real Property;

(c)           Buyer shall have received all of Buyer’s Required Regulatory
Approvals;

(d)           Seller shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement that are required
to be performed and complied with by Seller on or prior to the Closing Date;

(e)           The representations and warranties of Seller set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date as though made at and as of the Closing Date (unless made as of a specific
earlier date, in which case any such representation and warranty shall have been
true and correct in all material respects as of such earlier date);

(f)            Buyer shall have received a certificate from an authorized
officer of Seller, dated the Closing Date, to the effect that, to such officer’s
Knowledge, the conditions set forth in Sections 7.1(d) and 7.1(e) have been
satisfied;

(g)           Seller shall have delivered, or caused to be delivered, to Buyer
at the Closing, Seller’s closing deliveries described in Section 3.6;

(h)           There shall not have occurred and be continuing a deterioration in
the operating condition of Unit 1 since the date hereof that creates a Material
Adverse Effect;

(i)            Buyer shall have received all of Buyer’s Required Third-Party
Consents;

(j)            Neither Seller nor any of Seller’s Affiliates shall be in
material default or breach under any Related Agreement; and

(k)           First American Title Insurance Company (the “Title Company”) shall
have issued to Buyer (or otherwise made an irrevocable commitment to issue to
Buyer, including by way of a signed pro forma title policy), at Closing, an ALTA
(Form B-1992) Owner Policy of Title Insurance, with an endorsement providing

49


--------------------------------------------------------------------------------




“extended coverage” over the standard exceptions (other than the standard survey
exception, unless the Title Company agrees to insure over the same based upon
the survey plats of the Acquired Real Property prepared by Stradtner, Rowland &
Assoc., Inc. and provided to Buyer prior to the date of this Agreement (the
“Existing Surveys”)) contained in such form of Owner Policy of Title Insurance
(collectively with the endorsements listed below, the “Title Policy”), in the
amount of One Hundred Million United States Dollars ($100,000,000), and insuring
that good and marketable title to the Acquired Real Property is vested in Buyer,
subject to no exceptions other than the Permitted Encumbrances.  The premium for
the Title Policy shall be allocated as set forth in Section 6.4.  The Title
Policy shall contain the following endorsements:  (i) owner’s comprehensive,
(ii) separate tax lot, (iii) access and entry, (iv) same as survey, (v) zoning
(ALTA 3.1 with parking), (vi) deletion of creditors’ rights exclusion and (vii)
contiguity, provided that any such endorsement that is dependent upon a survey
for issuance shall be required only to the extent that the Title Company agrees
to issue the same based upon the Existing Surveys.  Buyer shall bear the full
cost of any other endorsements requested by Buyer.  In addition, if the Title
Policy shall not have been delivered to Buyer at Closing as a result of the
failure by Buyer to pay its portion of the costs therefor as provided in this
Agreement, the condition set forth in this Section 7.1(k) shall be deemed to
have been satisfied by Seller.

7.2           Conditions to Obligations of Seller.  The obligation of Seller to
effect the sale and/or conveyance of the Purchased Assets and the Gasification
Real Property and the other transactions contemplated by this Agreement shall be
subject to the fulfillment at or prior to the Closing Date (or the waiver by
Seller) of the following conditions:

(a)           The waiting period under the HSR Act applicable to the
consummation of the sale and/or conveyance of the Purchased Assets and the
Gasification Real Property contemplated hereby shall have expired or been
terminated;

(b)           No preliminary or permanent injunction or other order or decree by
any federal or state court which prevents the consummation of the sale and/or
conveyance of the Purchased Assets and the Gasification Real Property
contemplated herein shall have been issued and remain in effect (each Party
agreeing to use its reasonable best efforts to have any such injunction, order
or decree lifted) and no statute, rule or regulation shall have been enacted by
any  state or federal government or Governmental Authority in the United States
which prohibits the consummation of the sale and/or conveyance of the Purchased
Assets and the Gasification Real Property;

(c)           Seller shall have received all of Seller’s Required Regulatory
Approvals, including with respect to the IURC, an approval that has no terms or
conditions that, in Seller’s reasonable judgment, would have a material and
adverse effect on Seller;

50


--------------------------------------------------------------------------------




(d)           Buyer shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement which are required
to be performed and complied with by Buyer on or prior to the Closing Date;

(e)           The representations and warranties of Buyer set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date as though made at and as of the Closing Date (unless made as of a specific
earlier date, in which case any such representation and warranty shall have been
true and correct in all material respects as of such earlier date);

(f)            Seller shall have received a certificate from an authorized
officer of Buyer, dated the Closing Date, to the effect that, to such officer’s
knowledge, the conditions set forth in Sections 7.2(d) and 7.2(e) have been
satisfied;

(g)           Buyer shall have delivered, or caused to be delivered, to Seller
at the Closing, Buyer’s closing deliveries described in Section 3.7;

(h)           Seller shall have acquired replacement electric generation
capacity that is adequate in size, location, condition, reliability and cost, in
Seller’s sole discretion;

(i)            Seller shall have received all of Seller’s Required Third-Party
Consents; and

(j)            Neither Buyer nor any of Buyer’s Affiliates shall be in material
default or breach under any Related Agreement.

ARTICLE VIII

INDEMNIFICATION

8.1           Indemnification.

(a)           From and after the Closing, Buyer shall indemnify, defend and hold
harmless Seller and its Representatives (each, a “Seller’s Indemnitee”), in
accordance with Sections 8.3 and 8.4 hereof from and against any and all claims,
demands, suits, losses, liabilities, penalties, damages, obligations, payments,
costs and expenses (including the costs and expenses of any and all actions,
suits, proceedings, assessments, judgments, settlements and compromises relating
thereto and reasonable attorneys’ fees and reasonable disbursements in
connection therewith) (each, an “Indemnifiable Loss”), asserted against or
suffered by any Seller’s Indemnitee relating to, resulting from or arising out
of (i) any breach by Buyer of any representation, warranty, covenant or
agreement of Buyer contained in this Agreement, (ii) the Assumed Liabilities,
(iii) the

51


--------------------------------------------------------------------------------




ownership or operation of the Gasification Facility by Buyer, any Affiliate of
Buyer or SGS or any successor-in-interest to Buyer, any Affiliate of Buyer or
SGS, or (iv) any Third Party Claims against a Seller’s Indemnitee arising out of
or in connection with Buyer’s ownership or operation of the Purchased Assets and
Buyer’s ownership of the Gasification Real Property on or after the Closing
Date.  In addition, notwithstanding anything to the contrary set forth in
Section 8.1(b), Buyer shall indemnify Seller’s Indemnitee for 50% of the
Indemnifiable Losses incurred by Seller’s Indemnitee with respect to Excluded
Liabilities relating to the Gasification Real Property identified in Section
2.4(f)(iv), but only to the extent that said Liabilities arise from or relate to
an action, omission, occurrence, event or Release commencing on or after
December 31, 1999 and on or before January 13, 2005.

(b)           From and after the Closing, Seller shall indemnify, defend and
hold harmless Buyer and its Representatives (each, a “Buyer’s Indemnitee”), in
accordance with Sections 8.3 and 8.4 hereof from and against any and all
Indemnifiable Losses asserted against or suffered by any Buyer’s Indemnitee
after the Closing Date relating to, resulting from or arising out of (i) any
breach by Seller of any representation, warranty, covenant or agreement of
Seller contained in this Agreement, (ii) the Excluded Liabilities, (iii) any
Third Party Claims against a Buyer’s Indemnitee arising out of or in connection
with Seller’s ownership or operation of the Excluded Assets, and (iv) any Third
Party Claims arising out of the ownership and use of the Purchased Assets by
Seller prior to the Closing Date and other than in respect of the Assumed
Liabilities.  In addition, notwithstanding anything to the contrary set forth in
Section 8.1(a), Seller shall indemnify Buyer Indemnitee for 50% of the
Indemnifiable Losses incurred by Buyer Indemnitee with respect to Assumed
Liabilities relating to the Gasification Real Property identified in Section
2.3(c)(iv), but only to the extent that said Liabilities arise from or relate to
an action, omission, occurrence, event or Release commencing on or after
December 31, 1999 and on or before January 13, 2005.

(c)           The amount of any Indemnifiable Loss shall be reduced (i) to the
extent that any Person entitled to receive indemnification under this Agreement
(an “Indemnitee”) receives any insurance proceeds with respect to such
Indemnifiable Loss, (ii) to take into account any net Tax benefit realized by
the Indemnitee arising from the recognition of such Indemnifiable Loss, and
(iii) by the amount of any other payment actually received by the Indemnitee
from a Person that is not a Party or an Affiliate of a  Party with respect to an
Indemnifiable Loss.

(d)           Any party seeking indemnity hereunder shall use Commercially
Reasonable Efforts to (i) seek coverage (including both costs of defense and
indemnity) under applicable insurance policies with respect to any such
Indemnifiable Loss and (ii) mitigate all losses, damages and the like relating
to a claim under these indemnification provisions, including availing itself of
any defenses, limitations, rights of contribution, claims against third persons
and other rights at law or equity.  The

52


--------------------------------------------------------------------------------




Indemnitee’s Commercially Reasonable Efforts shall include the reasonable
expenditure of money to mitigate or otherwise reduce or eliminate any loss or
expenses for which indemnification would otherwise be due, and the Indemnifying
Party shall reimburse the Indemnitee for the Indemnitee’s reasonable
expenditures in undertaking the mitigation.

(e)           The expiration or termination of any covenant, agreement,
representation or warranty shall not affect the Parties’ obligations under this
Section 8.1 if the Indemnitee provided the Person required to provide
indemnification under this Agreement (the “Indemnifying Party”) with proper
notice of the claim or event for which indemnification is sought prior to such
expiration, termination or extinguishment.

(f)            On and after the Closing, the rights and remedies of Seller and
Buyer under this Article VIII are exclusive and in lieu of any and all other
rights and remedies which Seller and Buyer may have under this Agreement, the
Bill of Sale and the Assignment and Assumption Agreement and the transactions
contemplated hereby and thereby or otherwise for declaratory, injunctive or
monetary relief, with respect to any breach of or failure to perform any
representation, warranty, covenant or agreement set forth in this Agreement, the
Bill of Sale and the Assignment and Assumption Agreement and the transactions
contemplated hereby and thereby.

(g)           Each Party waives any provision of Law to the extent that it would
limit or restrict the agreements contained in this Section 8.1.

(h)           EXCEPT WITH RESPECT TO FRAUD OR INTENTIONAL MISCONDUCT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY (INCLUDING AN
INDEMNITEE) SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY (INCLUDING AN
INDEMNIFYING PARTY) FOR ANY LIABILITIES, DAMAGES, OBLIGATIONS, PAYMENTS, LOSSES,
COSTS, OR EXPENSES UNDER THIS AGREEMENT IN EXCESS OF THE ACTUAL COMPENSATORY
DAMAGES, COURT COSTS AND REASONABLE ATTORNEY’S FEES SUFFERED BY SUCH PARTY. 
EXCEPT WITH RESPECT TO FRAUD OR INTENTIONAL MISCONDUCT, BUYER AND SELLER WAIVE
ANY RIGHT TO RECOVER PUNITIVE, SPECIAL, EXEMPLARY AND CONSEQUENTIAL DAMAGES
ARISING IN CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT.  THE PROVISIONS OF
THIS SECTION 8.1(h) SHALL NOT APPLY TO INDEMNIFICATION FOR A THIRD PARTY CLAIM.

(i)            A breach of a representation or warranty or covenant in this
Agreement in connection with any single item or group of related items that
results in an Indemnifiable Loss of less than $25,000 shall be deemed, for all
purposes, not to be a breach of such representation or warranty or covenant. 
Neither Buyer nor Seller, as the case may be, shall have any liability to an
Indemnitee for breaches of representations or warranties or covenants pursuant
to this Section 8.1 until the aggregate indemnification

53


--------------------------------------------------------------------------------




obligation of Buyer or Seller, as the case may be, for breaches of
representations or warranties or covenants pursuant to this Section 8.1 exceeds
$2,000,000, and then only to the extent that the aggregate amount of such
indemnification obligation exceeds $2,000,000, and (ii) the liability of Buyer
or Seller, as the case may be, for breaches of representations or warranties or
covenants pursuant to this Section 8.1 shall not exceed, in the aggregate,
$20,000,000.

8.2           Defense of Claims.

(a)           If any Indemnitee receives notice of the assertion of any claim or
of the commencement of any claim, action, or proceeding made or brought by any
Person who is not a party to this Agreement or any Affiliate of a Party to this
Agreement (a “Third Party Claim”) with respect to which indemnification is to be
sought from an Indemnifying Party, the Indemnitee shall give such Indemnifying
Party reasonably prompt written notice thereof, but in any event such notice
shall  not be given later than twenty (20) days after the Indemnitee’s receipt
of notice of such Third Party Claim.  Such notice shall describe the nature of
the Third Party Claim in reasonable detail and shall indicate the estimated
amount, if practicable, of the Indemnifiable Loss that has been or may be
sustained by the Indemnitee.  The Indemnifying Party will have the right to
participate in or, by giving written notice to the Indemnitee, to elect to
assume the defense of any Third Party Claim at such Indemnifying Party’s expense
and by such Indemnifying Party’s own counsel, provided that the counsel for the
Indemnifying Party who shall conduct the defense of such Third Party Claim shall
be reasonably satisfactory to the Indemnitee. The Indemnitee shall cooperate in
good faith in such defense at such Indemnitee’s own expense. If an Indemnifying
Party elects not to assume the defense of any Third Party Claim, the Indemnitee
may compromise or settle such Third Party Claim over the objection of the
Indemnifying Party, which settlement or compromise shall conclusively establish
the Indemnifying Party’s liability pursuant to this Agreement.

(b)           If, within twenty (20) days after an Indemnitee provides written
notice to the Indemnifying Party of any Third Party Claims, the Indemnitee
receives written notice from the Indemnifying Party that such Indemnifying Party
has elected to assume the defense of such Third Party Claim as provided in
Section 8.2(a), the Indemnifying Party will not be liable for any legal expenses
subsequently incurred by the Indemnitee in connection with the defense thereof;
provided, however, that if the Indemnifying Party shall fail to take reasonable
steps necessary to defend diligently such Third Party Claim within twenty (20)
days after receiving notice from the Indemnitee that the Indemnitee believes the
Indemnifying Party has failed to take such steps, the Indemnitee may assume its
own defense and the Indemnifying Party shall be liable for all reasonable
expenses thereof.  Without the prior written consent of the Indemnitee, the
Indemnifying Party shall not enter into any settlement of any Third Party Claim
which would lead to liability or create any financial or other obligation on the
part of the Indemnitee for which the Indemnitee is not entitled to
indemnification hereunder.  If a

54


--------------------------------------------------------------------------------




firm offer is made to settle a Third Party Claim without leading to liability or
the creation of a financial or other obligation on the part of the Indemnitee
for which the Indemnitee is not entitled to indemnification hereunder and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to the Indemnitee to that effect.  If the
Indemnitee fails to consent to such firm offer within ten (10) days after its
receipt of such notice, the Indemnifying Party shall be relieved of its
obligations to defend such Third Party Claim and the Indemnitee may contest or
defend such Third Party Claim.  In such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim will be the amount of such
settlement offer plus reasonable costs or expenses paid or incurred by
Indemnitee up to the date of said notice.

(c)           Any claim by an Indemnitee on account of an Indemnifiable Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by giving the Indemnifying Party reasonably prompt written notice
thereof, stating the nature of such claim in reasonable detail and indicating
the estimated amount, if practicable, but in any event such notice shall not be
given later than twenty (20) days after the Indemnitee becomes aware of such
Direct Claim, and the Indemnifying Party shall have a period of thirty (30) days
within which to respond to such Direct Claim.  If the Indemnifying Party does
not respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have accepted such claim.  If the Indemnifying Party rejects such
claim, the Indemnitee will be free to seek enforcement of its right to
indemnification under this Agreement.

(d)           If the amount of any Indemnifiable Loss, at any time subsequent to
the making of an indemnity payment in respect thereof, is reduced by recovery,
settlement or otherwise under or pursuant to any insurance coverage, or pursuant
to any claim, recovery, settlement or payment by, from or against any other
entity, the amount of such reduction, less any costs, expenses or premiums
incurred in connection therewith (together with interest thereon from the date
of payment thereof at the publicly announced prime rate then in effect of
Citibank) shall promptly be repaid by the Indemnitee to the Indemnifying Party.

(e)           A failure to give timely notice as provided in this Section 8.2
shall not affect the rights or obligations of any Party hereunder except if, and
only to the extent that, as a result of such failure, the Party which was
entitled to receive such notice was actually prejudiced as a result of such
failure.

55


--------------------------------------------------------------------------------




8.3           Remediation Procedures and Standards.

(a)           Buyer shall promptly provide Seller with written notice of any
Direct Claim or Third Party Claim for indemnification relating to any
Remediation of Hazardous Substances that have been Released into the environment
at, under or migrating from the Purchased Assets prior to the Closing Date or
the Gasification Real Property on or prior to January 13, 2005.  Seller shall
retain the right to take the lead with respect to any such Remediation as to
which it is responsible, in whole or in part, pursuant to the terms of this
Agreement, subject to the limitations set forth in this Section 8.3.

(b)           Any Remediation of the Acquired Real Property that is subject to
indemnification by Seller shall be conducted to meet the Applicable Remedial
Action Standard.

(c)           To the extent necessary to implement a Remediation meeting the
Applicable Remedial Action Standard, institutional or engineering controls may
be utilized where the use of such controls would not significantly interfere
with the use of the Acquired Real Property for the purpose for which it is
intended to be used as of the date hereof.  To the extent that engineering or
institutional controls at the Acquired Real Property satisfying the requirements
of this Agreement are used in connection with a Remediation, Seller shall be
responsible for any operation and maintenance costs associated with such
controls.  If the use of such institutional and/or engineering controls meets
the conditions of this section, but Buyer refuses to accept such institutional
and/or engineering controls, Buyer shall be responsible for and shall reimburse
Seller for any and all additional costs and expenses incurred in undertaking the
Remediation as a result of such refusal.

(d)           Seller shall not be responsible for those costs in connection with
a Remediation with respect to the Purchased Assets or the Gasification Real
Property pursuant to this Agreement to the extent that such costs are caused by
an Assumed Liability as set forth in Section 2.3.  Seller shall also not be
responsible for any consequential damages, including costs incurred as a result
of disruption of the business operations with respect to the Purchased Assets or
the Gasification Real Property, as a result of a requirement to undertake a
Remediation subject to indemnification pursuant to this Agreement.

(e)           With respect to any Release of Hazardous Substances from the
Purchased Assets or the Gasification Real Property that (i) is an Assumed
Liability and (ii) impacts real property owned by Seller after the Closing Date,
Seller shall promptly provide Buyer with written notice of the Direct Claim or
Third Party Claim for indemnification relating to the Remediation of Hazardous
Substances and Seller shall retain the right to control the Remediation of said
Release.  Buyer shall indemnify and reimburse Seller with respect to all
reasonable costs and expenses associated with said

56


--------------------------------------------------------------------------------




Remediation.  If (x) a Remediation meeting the Applicable Remedial Action
Standard can be met using institutional or engineering controls and (y) the use
of such controls will not impose significant operation and maintenance costs on
Seller, then Buyer’s obligation to indemnify and reimburse Seller with respect
to such Remediation will be limited to the cost of a Remediation utilizing said
institutional and engineering controls.  Seller may undertake a more expensive
Remediation with respect to such Release, but shall be responsible for the
additional costs and expenses associated with such Remediation. Buyer shall also
not be responsible for any consequential damages, including costs incurred as a
result of disruption of the business operations with respect to any real
property owned by Seller, as a result of a requirement to undertake a
Remediation subject to indemnification pursuant to this Agreement.

(f)            With respect to a Remediation undertaken by Seller pursuant to a
notice provided as set forth in Section 8.3(a):

(i)  Seller shall provide to Buyer for review and comment drafts of any proposed
work plans, reports or other submissions for any significant activity (including
investigation and remediation activities) that Seller intends to deliver or
submit to the appropriate Governmental Authority prior to said submission. 
Buyer shall have fifteen (15) days to provide comments to Seller regarding any
such draft submissions, unless such review period is not reasonably possible
within the schedule or due date established by the Governmental Authority, in
which case Seller shall endeavor to provide Buyer as much time as reasonably
possible under the schedule for their review.  Such review and comments shall be
at Buyer’s own expense and shall not be subject to indemnification hereunder. 
Seller shall give good faith consideration to Buyer’s comments regarding such
draft submissions.

(ii) To the extent that Buyer notifies Seller, in writing, that: (A) any planned
activity will have a significant or material impact on Buyer’s operation of the
Purchased Assets or Gasification Real Property; (B) Buyer proposes a technically
feasible alternative approach to such activity that will meet the requirements
of the relevant Governmental Authority and applicable Environmental Law with
respect to the Remediation; and (C) such alternative approach will not be
reasonably likely to result in a significant or material increase in the cost of
the specific activity at issue or the overall Remediation, then Seller shall
implement Buyer’s proposed alternative.  To the extent that conditions (A) and
(B) have been satisfied, but condition (C) has not been satisfied, Buyer and
Seller shall negotiate (each to bear their own costs and expense) in good faith
to develop an alternative that addresses the concerns of Buyer and Seller with
respect to the Remediation.

57


--------------------------------------------------------------------------------




(iii)                  Seller shall promptly provide copies to Buyer of all
written notices, final submissions, final work plans and final reports related
to such Remediation.

(iv)                 Buyer may, at its own expense (which expense shall not be
subject to indemnification hereunder), hire its own consultants, attorneys or
other professionals to monitor the Remediation, including any field work
undertaken by Seller, and Seller shall provide Buyer with the results of all
such field work.

8.4           Corrective Action Procedures and Standards.

(a)           With respect to any claims for indemnification by Buyer related to
violations of applicable Environmental Law, other than matters that involve a
Remediation with respect to the Release of Hazardous Substances at or from the
Purchased Assets or the Gasification Real Property, Seller shall have the right,
subject to the approval of Buyer, such approval not be unreasonably withheld,
conditioned or delayed, and consistent with applicable Environmental Law, to
determine and implement commercially reasonable actions to correct any failures
to comply with applicable Environmental Law in effect as of the Closing Date. 
Seller  shall consult with Buyer in all material respects in connection with
undertaking said corrective actions; shall provide Buyer with copies of all
material correspondence submitted to and received by any Governmental
Authorities with respect to such matters; and shall provide Buyer with a
reasonable opportunity to comment on any material submissions to Governmental
Authorities with respect to such matters, including corrective action proposals.

(b)           Without limiting the foregoing, Seller shall not be obligated to
indemnify Buyer for the capital costs incurred in connection with the
implementation of a corrective action that are in excess of the minimum amount
required to achieve compliance with applicable Environmental Law in effect as of
the Closing Date, provided that the corrective action for purposes of this
Section 8.4 shall be sufficient to allow Buyer to operate Unit 1 in a manner
that is consistent with its intended use, as of the date hereof.  Seller shall
in no event be responsible for any operating costs related to compliance with
applicable Environmental Law after the Closing Date.  To the extent that Buyer
desires that a corrective action be implemented that goes beyond the standard
set forth above, including implementing a corrective action that allows for an
expansion in operations or that is required to achieve compliance with
Environmental Law that does not become applicable until after the Closing Date,
Seller shall not be obligated to implement such corrective action and shall not
be responsible for any additional or excess costs associated with such
corrective action.

58


--------------------------------------------------------------------------------




(c)           For the avoidance of doubt, corrective actions contemplated by
this Section 8.4 shall not include any Remediation related to Releases of
Hazardous Substances.

ARTICLE IX

TERMINATION

9.1           Termination.  This Agreement and the transactions contemplated
hereby may be terminated and such transactions abandoned at any time prior to
the Closing Date under any of the following circumstances:

(a)           by mutual written consent of Seller and Buyer.

(b)           by Seller or Buyer if (i) any federal or state court of competent
jurisdiction shall have issued an order, judgment or decree permanently
restraining, enjoining or otherwise prohibiting the Closing, and such order,
judgment or decree shall have become final and nonappealable; (ii) any statute,
rule, order or regulation shall have been enacted or issued by any Governmental
Authority that, directly or indirectly, prohibits the consummation of the
Closing; or (iii) the Closing contemplated hereby shall have not occurred on or
before December 31, 2007 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 9.1(b) shall not be
available to any Party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date.

(c)           by Buyer if any of the Buyer’s Required Regulatory Approvals, the
receipt of which is a condition to the obligation of Buyer to consummate the
Closing as set forth in Section 7.1(c), shall have been denied (and a petition
for rehearing or refiling of an application initially denied without prejudice
shall also have been denied) and such denial was not caused by a breach of this
Agreement by Buyer.

(d)           by Seller if any of the Seller’s Required Regulatory Approvals,
the receipt of which is a condition to the obligation of Seller to consummate
the Closing as set forth in Section 7.2(c), shall have been denied (and a
petition for rehearing or refiling of an application initially denied without
prejudice shall also have been denied) and such denial was not caused by a
breach of this Agreement by Seller.

(e)           by Buyer if (i) there has been a material violation or breach by
Seller of any covenant, representation or warranty contained in this Agreement
that would cause a failure to satisfy any condition to the obligations of Buyer
to effect the Closing and (ii) such violation or breach is not cured by the
earlier of the Closing Date or the date thirty (30) days after receipt by Seller
of written notice specifying in reasonable detail such violation or breach, and
such violation or breach has not been waived by Buyer.

 

59


--------------------------------------------------------------------------------


(f)            by Seller, if (i) there has been a material violation or breach
by Buyer of any covenant, representation or warranty contained in this Agreement
that would cause a failure to satisfy any condition to the obligations of Seller
to effect the Closing and (ii) such violation or breach is not cured by the
earlier of the Closing Date or the date thirty (30) days after receipt by Buyer
of written notice specifying in reasonable detail such violation or breach, and
such violation or breach has not been waived by Seller.

(g)           by Seller or Buyer in accordance with the provisions of Section
6.11.

9.2           Procedure and Effect of Termination; Termination Fee. In the event
any Party determines to terminate this Agreement under any of the applicable
circumstances specified in Section 9.1 (other than Section 9.1(a)), written
notice thereof shall forthwith be given by the terminating Party to the other
Party, whereupon, upon the effectiveness of such notice, if this Agreement is
terminated pursuant to any of Sections 9.1(a) through 9.1(d) and 9.1(g), (i)
subject to Section 9.2(b), this Agreement shall be of no further force or effect
and (ii) subject to Sections 9.2(b) and 9.2(c), neither Party shall have any
Liability or obligation to the other by reason of this Agreement or the
transactions contemplated hereby.

(b)           Notwithstanding any other provision of this Agreement, Sections
6.2(b), 6.4, 6.7, 9.2, 10.1, 10.2, 10.4 through 10.6, 10.8, 10.10 and 10.13
shall survive such termination in accordance with their terms.

(c)           If this Agreement is terminated pursuant to Sections 9.1(e) or
9.1(f), the non-terminating Party shall, within three (3) Business Days of
receipt of a written demand from the terminating Party, pay as liquidated
damages to the terminating Party $5,000,000 (the “Termination Fee”) by wire
transfer of immediately available funds denominated in U.S. dollars or by such
other means as are agreed upon by the Parties.  Seller and Buyer acknowledge and
agree that (i) the Termination Fee is an integral part of the transactions
contemplated by this Agreement and that without it, they would not enter into
this Agreement, (ii) actual damages to a Party in the event that the Agreement
is terminated pursuant to Sections 9.1(e) or 9.1(f) are difficult to determine,
and that the Termination Fee represents a fair and reasonable estimate of such
damages, and (iii) if this Agreement is terminated pursuant to Sections 9.1(e)
or 9.1(f), the Termination Fee shall be the exclusive remedy for the
non-terminating Party and in lieu of any and all other rights and remedies which
Seller and Buyer may have under this Agreement except in the case of fraud or
willful misconduct.  In the event of a termination by Seller pursuant to Section
9.1(f), Buyer shall be entitled to apply as a credit against the Termination Fee
up to $5,000,000 of any Closing Credit to which Buyer is entitled.

60


--------------------------------------------------------------------------------




ARTICLE X

MISCELLANEOUS PROVISIONS

10.1         Amendments, etc.  Subject to applicable Law, this Agreement may be
amended, modified or supplemented only by written agreement of Seller and Buyer.

10.2         Waivers.    Except as otherwise specifically provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver of such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent failure to comply therewith.

10.3         Survival. 

(a)           Subject to the provisions of Section 9.2 and except as set forth
in Section 10.3(b), each and every representation and warranty of Seller and
Buyer contained in this Agreement shall survive the Closing for a period of
twelve (12) months from the Closing Date.  The covenants in this Agreement that
relate to periods on or after the Closing shall survive the Closing in
accordance with their respective terms.

(b)           The representations and warranties and disclaimers contained in
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.11, 4.14, 5.1, 5.2 and 5.3 shall survive the
Closing for two (2) years from the Closing Date.

10.4         Notices.   All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by overnight courier or registered or certified mail
(return receipt requested), postage prepaid, to the recipient Party at its
address (or at such other address or facsimile number for a Party as shall be
specified by like notice; provided, however, that notices of a change of address
shall be effective only upon receipt thereof):

(a)           If to Seller, to:

                Duke Energy Indiana, Inc.

                1000 East Main Street

                Plainfield, IN  46168

                Attention:  President

                Facsimile:  (317) 838-2111

61


--------------------------------------------------------------------------------




                with a copy to:

                Duke Energy Corporation

                5265 Church Street

                EC03T

                Charlotte, NC 28201-1244

                Attention: General Counsel, Franchised Electric and Gas

                Facsimile:  (704) 382-5690

(b)           if to Buyer, to:

                Wabash Valley Power Association

                722 N. High School Road

                Indianapolis, IN 46214

                Attention:  Rick Coons, President & CEO

                Facsimile:  (317) 243-6416

                with a copy to:

                Wabash Valley Power Association, Inc.

                722 N. High School Road

                Indianapolis, IN 46214

                Attention:  Contract Administrator

                Facsimile:  (317) 243-6416

10.5         Assignment; No Third Party Beneficiaries.  This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any Party, including by operation of law, without the prior written
consent of the other Party, nor is this Agreement intended to confer upon any
other Person except the Parties any rights, interests, obligations or remedies
hereunder.

10.6         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF INDIANA (WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES) AS TO ALL MATTERS, INCLUDING BUT NOT LIMITED TO
MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES.  THE
PARTIES AGREE THAT VENUE IN ANY AND ALL ACTIONS AND PROCEEDINGS RELATED TO THE
SUBJECT MATTER OF THIS AGREEMENT SHALL BE IN THE STATE AND FEDERAL COURTS IN AND
FOR THE STATE OF INDIANA WHICH COURTS SHALL HAVE EXCLUSIVE

62


--------------------------------------------------------------------------------




JURISDICTION FOR SUCH PURPOSE, AND THE PARTIES IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTIONS OR PROCEEDINGS. 
SERVICE OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED BY SUCH COURTS.  EACH OF
THE PARTIES IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

10.7         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.8         Interpretation.  The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.

10.9         Disclosure.  Seller may, at its option, include in the
Schedules items that are not material in order to avoid any misunderstanding,
and any such inclusion, or any references to dollar amounts, shall not be deemed
to be an acknowledgment or representation that such items are material, to
establish any standard of materiality or to define further the meaning of such
terms for purposes of this Agreement.  Information disclosed in the
Schedules shall constitute a disclosure for all purposes under this Agreement
notwithstanding any reference to a specific section, and all such information
shall be deemed to qualify the entire Agreement and not just such section.

10.10       Entire Agreement.  This Agreement, the Exhibits (including the
Transaction Agreements) and Schedules contain or will contain the entire
agreement between the Parties with respect to the transactions contemplated
herein and therein and shall supersede all previous oral and written and all
contemporaneous oral negotiations, commitments, and understandings (except for
the Confidentiality Agreement) including all letters, memoranda or other
documents or communications, whether oral, written or electronic, submitted or
made by (a) Buyer or its Representatives to Seller or any of its Representatives
or (b) Seller or its Representatives to Buyer or any of its Representatives, in
connection with the sale process that occurred prior to the execution of this
Agreement or otherwise in connection with the negotiation and execution of this
Agreement.  No communications by or on behalf of Seller, including responses to
any questions or inquiries, whether orally, in writing or electronically, and no
information provided in any data room or any copies of any information from any
data room provided to Buyer or any other information shall be deemed to (x)
constitute a representation, warranty or an agreement of the Seller or (y) be
part of this Agreement.

63


--------------------------------------------------------------------------------




10.11       Acknowledgment; Independent Due Diligence.  Buyer acknowledges that:
(a) Buyer, either alone or together with any individuals or entities Buyer has
retained to advise it with respect to the transactions contemplated hereby, has
knowledge and experience in transactions of this type and in the business of
Seller and is therefore capable of evaluating the risks and merits of acquiring
the Purchased Assets and the Gasification Real Property; (b) it has relied on
its own independent investigation, and has not relied on any information or
representations furnished by Seller or any representative or agent thereof
(except as specifically set forth herein), in determining to enter into this
Agreement; (c) neither Seller nor any representative or agent thereof has given
any investment, legal or other advice or rendered any opinion as to whether the
purchase and/or acquisition of the Purchased Assets and the Gasification Real
Property is prudent, and Buyer is not relying on any representation or warranty
by Seller or any representative or agent thereof except as set forth in this
Agreement; (d) Buyer has conducted extensive due diligence, including a review
of the documents provided by or on behalf of Seller; and (e) Seller has made
available to Buyer all documents, records and books pertaining to the Purchased
Assets and the Gasification Real Property that Buyer and Buyer’s Representatives
have requested, and Buyer and its Representatives have had the opportunity to
visit Unit 1 and ask questions and receive answers concerning the Purchased
Assets and the Gasification Real Property and Unit 1 and the terms and
conditions of this Agreement.  All such questions have been answered to Buyer’s
full and complete satisfaction.

10.12       Bulk Sales Laws.  Buyer acknowledges that, notwithstanding anything
in this Agreement to the contrary, Seller will not comply with the provision of
the bulk sales laws of any jurisdiction in connection with the transactions
contemplated by this Agreement.  Buyer hereby waives compliance by Seller with
the provisions of the bulk sales laws of all applicable jurisdictions.

10.13       Dispute Resolution.

(a)       If a dispute arises between the Parties relating to this Agreement
other than with respect to Section 6.8, the Parties agree to use the following
alternative dispute resolution (“ADR”) procedure prior to either Party pursuing
other available remedies:

(i)  A meeting shall be held promptly between the Parties, attended by
individuals with decision-making authority regarding the dispute, to attempt in
good faith to negotiate a resolution of the dispute.

(ii)    If, within thirty (30) days after such meeting, the Parties have not
succeeded in negotiating a resolution of the dispute, they will jointly appoint
a mutually acceptable neutral person not affiliated with either of the Parties
(the “Neutral”) to act as a mediator.  If the Parties are unable to

64


--------------------------------------------------------------------------------




agree on the Neutral within twenty (20) days, they shall seek assistance in such
regard from the CPR Institute for Dispute Resolution, Inc. (“CPR”). The fees of
the Neutral and all other common fees and expenses shall be shared equally by
the Parties.

(iii)  The mediation may proceed in accordance with CPR’s Model Procedure for
Mediation of Business Disputes, or the Parties may mutually establish their own
procedure.

(iv)  The Parties shall pursue mediation in good faith and in a timely manner. 
In the event the mediation does not result in resolution of the dispute within
sixty (60) days, then, upon seven (7) days’ written notice to the other Party
either Party may suggest another form of ADR, e.g., arbitration, a mini-trial or
a summary jury trial, or may pursue other available remedies.

(b)       All ADR proceedings shall be strictly confidential and used solely for
the purposes of settlement.  Any materials prepared by one Party for the ADR
proceedings shall not be used as evidence by the other Party in any subsequent
litigation; provided, however, the underlying facts supporting such materials
may be subject to discovery.

(c)       Each Party fully understands its specific obligations under the ADR
provisions of the Contract.  Neither Party considers such obligations to be
vague or in any way unenforceable, and neither Party will contend to the
contrary at any future time or in any future proceedings.

[Signature page follows]

65


--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement
to be signed by their respective duly authorized officers as of the date first
written above.

                SELLER:

                DUKE ENERGY INDIANA, INC.

                By: ____________________________________

                Name:     _______________________

                Title:       _______________________

                BUYER:

                WABASH VALLEY POWER ASSOCIATION, INC.

                By: _____________________________________

                Name:     _______________________

                Title:       _______________________

 


--------------------------------------------------------------------------------